 

Exhibit 10 (aa)

 

AGREEMENT OF SALE

 

THIS AGREEMENT OF SALE (“Agreement”) is entered into as of the 13th day of
December, 2017 by and between CARDONE REAL ESTATE ACQUISITIONS, LLC, a Delaware
limited liability company (“Purchaser”) and JY-TV ASSOCIATES, LLC, a Florida
limited liability company (“Seller”).

 

PURCHASE AND SALE. Purchaser agrees to purchase and Seller agrees to sell at the
price (the “Purchase Price”) of FIFTY MILLION TWO HUNDRED FIFTY THOUSAND AND
00/100 Dollars ($50,250,000.00), all of the following property (collectively,
the “Property”):

 

That certain parcel of real property located in Orlando, Florida, more
particularly described on Exhibit A attached hereto (the “Land”);

 

The personal property (the “Personal Property”) located on the Improvements
(hereinafter defined) which is used for operation and maintenance of the
apartment project and is owned by Seller, including those items set forth on
Exhibit B, which shall be transferred to Purchaser at Closing (as hereinafter
defined) by a Quit Claim Bill of Sale;

 

All rights and appurtenances pertaining to the Land, including, without
limitation, any and all rights of Seller in and to all air and development
rights, all mineral rights, roads, alleys, easements, streets and ways adjacent
to the Land, rights of ingress and egress thereto, any strips and gores within
or bounding the Land and in the profits or rights or other appurtenances
connected with the beneficial use or enjoyment of the Land;

 

Those certain apartment buildings containing two hundred forty (240) apartment
units, and all of Seller’s right, title and interest in the other improvements,
structures and fixtures placed, constructed or installed on the Land
(collectively, the “Improvements”);

 

 - 1 - 

 

 

All of Seller’s right, title and interest in all leases, licenses and concession
agreements (collectively, the “Leases”) covering space situated at or within the
Land and Improvements under any existing Lease occupied by tenants
(collectively, the “Tenants”) and all refundable security deposits deposited by
Tenants with respect to the Leases which have not been previously applied
pursuant to the applicable Leases;

 

All of Seller’s rights in and to contractual rights and intangibles with respect
to the operation, maintenance, and repair of the Land and the Improvements,
including assignable service and maintenance agreements (collectively, the
“Service Contracts”), assignable governmental permits, licenses, certificates
and approvals in connection with the ownership of the Property (collectively,
the “Licenses”), utility agreements, manufacturers’ warranties and guaranties
relating to the Personal Property, and all development rights relating or
appurtenant to the Land or the Improvements, but specifically excluding any (i)
warranties and/or guaranties from and/or claims against Seller or any Seller
Related Parties (as hereinafter defined) and (ii) property management agreements
and Master Agreements (as hereafter defined). As used herein, the term “Master
Agreements” means agreements pertaining to operations, services, maintenance, or
repair of multiple properties of Seller or affiliates of Seller. Any property
management agreements and Master Agreements affecting the Property will be
terminated by Seller as to the Property on the Closing Date at no cost to
Purchaser. For purposes of clarification, Seller shall not be obligated to
terminate any agreements that are not with Seller or a Seller affiliated entity
that may not be cancelled without payment of a fee, unless Purchaser agrees to
pay such fee;

 

Seller’s right, if any, to the use of the trade name “MURANO APARTMENTS” (the
“Trade Name”) in connection with the Property;

 

 - 2 - 

 

 

The right, if assignable, to the use of all telephone numbers pertaining to
fixed land lines at the Property used by Seller;

 

The right, to the extent freely assignable, to the use of all websites, social
media accounts and domain names associated exclusively with the Real Property,
including, but not limited to, the URL designated www.experiencemurano.com, and
all assignable user names and password account information necessary and
controlling said websites and social media accounts, but specifically excluding
all property photos and other content on said websites; and

 

Subject to the provisions of Section 6 of this Agreement, all rights to any
award made or to be made or settlement in lieu thereof for damage to the Land or
Improvements by reason of condemnation, eminent domain, exercise of police power
or change of grade of any street.

 

PURCHASE PRICE. The Purchase Price shall be paid by Purchaser as follows:

 

Within one (1) business day after the full execution of this Agreement, the sum
of Three Hundred Thousand and 00/100 ($300,000.00) (the “Earnest Money”) shall
be delivered to Siegfried, Rivera, Hyman, Lerner, De La Torre, Mars & Sobel,
P.A., 8211 West Broward Blvd., Suite 250, Plantation, FL 33324, Attn: Oscar R.
Rivera, Esq. (“Escrow Agent”) by federally wired “immediately available” funds
to be held in escrow by the Escrow Agent, by and in accordance with the
provisions of the Escrow Agreement (“Escrow Agreement”) attached hereto as
Exhibit C;

 

Upon deposit, the Earnest Money shall become non-refundable unless this
Agreement has been terminated by Purchaser pursuant to a provision in this
Agreement which expressly entitles Purchaser to a return of the Earnest Money;

 

Within one (1) business day following the expiration of the Due Diligence
Period, as hereinafter defined, the Purchaser shall deliver an additional sum of
Three Hundred Thousand and 00/100 ($300,000.00) Dollars to Escrow Agent by
federally wired “immediately available” funds to be held in escrow by the Escrow
Agent (such additional deposit together with the initial Earnest Money deposit
shall, following such deposit, be deemed the “Earnest Money” hereunder).

 

 - 3 - 

 

 

On the Closing Date (as hereinafter defined), the balance of the Purchase Price
(plus or minus any prorations, to the extent applicable) by federally wired
“immediately available” funds delivered to the Escrow Agent’s account as set
forth in the Escrow Agreement, and Purchaser’s and any lender’s authorization to
close shall be given to Escrow Agent, no later than 12:00 Noon Eastern Time on
the Closing Date. If the funds and Purchaser’s and any lender’s authorization to
close are not received by the Escrow Agent by 12:00 Noon Eastern Time but are
received on the Closing Date, then on the Closing Date, Purchaser shall pay
Seller an amount equal to any increased financing costs incurred by Seller,
which may include additional per diem interest, increases in the amount of any
prepayment penalties or payment of interest for the full month in which Closing
occurs.

 

Seller and Purchaser acknowledge and agree that Purchaser’s agreement to perform
its obligations under this Agreement, including the obligation to deposit any
portion of the Earnest Money, is adequate and sufficient consideration to
support this Agreement, notwithstanding Purchaser’s termination rights
hereunder.

 

 - 4 - 

 

 

TITLE COMMITMENT AND SURVEY. At Closing, Seller agrees to convey fee simple
title to the Property by Special Warranty Deed (“Deed”) in recordable form.
Promptly after the Effective Date, Purchaser shall order a survey (“Survey”) and
a commitment (the “Commitment”) for an Owner's Policy of Title Insurance showing
title to the Land in Seller, and copies of all documents cited, raised as
exceptions or noted in the Commitment (collectively, the “Title Documents”).
Purchaser shall have ten (10) days after receipt of the Commitment (the “Title
Review Deadline”) to notify Seller in writing of any objections to any
exception, item or issue in the Commitment (collectively, the “Objectionable
Exceptions”). Purchaser shall have ten (10) days after receipt of the Survey to
notify Seller in writing of any objections to the Survey. Seller shall have no
obligation to cure any Objectionable Exceptions or Survey objections. Seller
shall notify Seller within five (5) days of receipt of any such notice and
advise Purchaser if it intends to remove any Objectionable Exceptions or Survey
objections, as the case may be (“Seller’s Title Response”). Failure to respond
shall be deemed to be notice from Seller that Seller has decided not to remove
any Objectionable Exceptions. If Seller fails to notify Purchaser that it shall
cure any of the Objectionable Exceptions, Purchaser may either: (A) terminate
this Agreement by written notice to Seller on or before tenth (10th) day after
receipt of Seller’s Title Response, in which event the Earnest Money shall be
returned to Purchaser and, except as specifically provided in this Agreement,
neither party shall have any further rights or obligations to the other under
this Agreement; or (B) consummate the transaction contemplated by this Agreement
in accordance with the terms of this Agreement, in which event, all exceptions
to title listed on Schedule B of the Commitment, and all Survey objections shall
be deemed to constitute Permitted Exceptions. Failure of Purchaser to timely
notify Seller shall be deemed an election by Purchaser to take title to the
Property subject to the uncured Objectionable Exceptions (and such Objectionable
Exceptions shall thereafter be deemed Permitted Exceptions). Notwithstanding
anything to the contrary contained herein, Seller shall be required to discharge
all mortgages (or other financing arrangements), real estate taxes, assessments,
judgment liens, mechanics' liens and similar liens for labor, materials or
supplies that may be removed solely through the payment of money prior to
Closing (collectively, the “Monetary Liens”). If, at or prior to Closing, any
Monetary Liens, have not been satisfied the parties shall proceed to Closing and
Seller shall deposit such assurances with the Title Company as may be necessary
to insure exception free coverage to Purchaser. As a condition to Purchaser’s
obligation to proceed with the Closing, Old Republic Title Insurance Company
(the “Title Insurer”) shall issue (or be committed to issue) an owner’s Title
Policy in conformity with the Commitment, in the amount of the Purchase Price.
Seller shall pay the costs of the “standard” Title Policy. Purchaser shall pay
the additional costs of an “extended coverage” Title Policy and any endorsements
which Purchaser requires.

 

 - 5 - 

 

 

If Seller is unable to convey title to the Property subject only to the
Permitted Exceptions (including, without limitation, any uncured Objectionable
Exceptions accepted or deemed accepted by Purchaser), because of the existence
of an additional title exception which would render title to the Property
unmarketable or have a Material Adverse Effect on the Property, was not
previously known by Purchaser and did not arise from acts of or at the direction
of Purchaser, its consultants or any of their respective agents, representatives
or employees (“New Objectionable Exception”), then Purchaser shall promptly
notify Seller, but in no event later than three (3) business days after learning
of such New Objectionable Exception (or by the Pre-Closing Date (as hereinafter
defined), if earlier), and Seller shall have three (3) business days (or until
the Pre-Closing Date, if earlier) to have the New Objectionable Exception
removed from the Commitment or “insured” or bonded” over. If Seller is unable to
effect such a cure, then Purchaser may elect either to take title to the
Property subject to the New Objectionable Exception or to terminate this
Agreement within two (2) business days after Seller notifies Purchaser that the
New Objectionable Exception has not been so cured. If Purchaser timely elects to
terminate this Agreement pursuant to this Section, then the Earnest Money plus
all accrued interest shall be delivered to the Purchaser, and except for those
provisions that expressly survive the termination of this Agreement, neither
party shall have any further obligation or liability hereunder. If Purchaser
elects to take title to the Property subject to the New Objectionable Exception,
fails to timely notify Seller of the New Objectionable Exception as herein
provided, or fails to timely terminate this Agreement, such New Objectionable
Exception shall thereafter be deemed a Permitted Exception. Notwithstanding the
aforesaid, all monetary liens of a definitive ascertainable amount not caused by
Purchaser which are New Objectionable Exceptions shall be paid for by Seller at
the Closing or “insured over” by the Title Insurer.

 

 - 6 - 

 

 

DUE DILIGENCE PERIOD. Purchaser shall have a period of time ending ending at
5:00 p.m. Eastern time on December 29, 2017 (the “Due Diligence Period”), to
make such physical, legal, zoning, title, survey, land use, environmental,
topographical and other examinations, inspections and investigations of the
Property and business that is the subject of the Property or the use or
operation thereof which Purchaser, in Purchaser’s sole discretion, may determine
to make (subject to the limitations provided herein). In the event Purchaser is
not satisfied with any of the foregoing, or desires to cancel for any reason or
no reason at all, in Purchaser’s sole discretion, Purchaser may terminate this
Agreement by written notice of termination (the “Termination Notice”) given to
both Seller and Escrow Agent (email acceptable for such purposes) prior to the
expiration of the Due Diligence Period in which event the Escrow Agent shall
promptly return the Earnest Money and all interest earned thereon to Purchaser,
whereupon both parties shall be released from all further obligations under this
Agreement, except those obligations that expressly survive termination of this
Agreement. In the event Purchaser has not timely delivered the Termination
Notice on or prior to the expiration of the Inspection Period, then the
foregoing condition precedent shall automatically be deemed to be satisfied in
full and, subject to and except as may be expressly set forth in this Agreement,
Purchaser shall purchase the Property in its “AS IS” condition and situation
(subject to the terms and conditions of this Agreement and changes in the course
of the continuing operations of the Property which do not have a Material
Adverse Effect on the Property).

 

 - 7 - 

 

 

PAYMENT OF CLOSING COSTS. Seller shall pay the transfer taxes or documentary
stamps to be paid with reference to the recording of the Deed, the costs of its
attorneys, and the recording costs for any title clearance documents required to
be recorded. Purchaser shall pay the closing costs with reference to any loan
which Purchaser obtains, the recording of the deed, the costs of its attorneys,
due diligence investigations and survey costs. Purchaser and Seller shall
equally share the Escrow Agent’s escrow fees under the Escrow Agreement. All
other closing costs not addressed in this Section 5 or elsewhere in this
Agreement or the Escrow Agreement shall be allocated in accordance with the
customary practice in the county in which the Property is located.

 

 - 8 - 

 

 

DAMAGE, CASUALTY AND CONDEMNATION.

 

If the Property suffers damage as a result of any casualty prior to the Closing
Date, Seller shall give prompt written notice thereof to Purchaser. If such
damage can be repaired or restored for Two Hundred Fifty Thousand Dollars
($250,000) or less within than sixty (60) days after the date of such casualty,
then Seller shall either (i) commence the repair or restoration in an
expeditious manner, in which event the Closing Date will be extended until such
date as may reasonably be required to complete the repair or restoration, but in
no event later than sixty (60) days after the date of such casualty, and Seller
shall retain all insurance proceeds, or (ii) assign to Purchaser all assignable
insurance proceeds not previously expended by Seller in connection with such
repairs or restoration and give Purchaser a credit in the amount of the
deductible plus such other amounts as are necessary to complete the restoration,
provided that the combined total amount of any assigned proceeds, any credit for
Seller’s deductible and any credit for restoration costs shall not exceed
$250,000. If the cost of repair or restoration exceeds Two Hundred Fifty
Thousand Dollars ($250,000) or will take more than sixty (60) days to repair and
restore, then Seller or Purchaser may elect to terminate this Agreement upon
notice to the other served within twenty (20) business days of such casualty
(“Seller’s Termination Notice”). If Seller elects to terminate this Agreement
pursuant to this Section, then, provided Purchaser notifies Seller by written
notice served within five (5) business days after receipt of Seller’s
Termination Notice, Purchaser will have the option to purchase the Property on
the Closing Date in its damaged condition, whereupon (i) the Closing shall occur
on the Closing Date and otherwise in accordance with the terms of this
Agreement, (ii) Seller shall assign to Purchaser at Closing, to the extent
assignable, any casualty insurance proceeds in connection with such damage (but
not any rent loss proceeds), less the amount incurred by Seller in the
restoration and repair of such damage prior to Closing, and (iii) if such
proceeds are assigned, Purchaser shall receive a credit at Closing in the amount
of the deductible under Seller’s casualty insurance policy.

 

If condemnation proceedings (“Proceedings”) are instituted or threatened against
the Property and the Seller received written notice thereof, Seller shall give
prompt written notice thereof to Purchaser. If the parties reasonably believe
that such Proceedings will result in an award of Two Hundred Fifty Thousand
Dollars ($250,000) or less, then Purchaser shall remain obligated to purchase
the Property at the Closing for the Purchase Price without any offset, credit or
deduction, provided that Seller shall assign Seller’s interest in the
Proceedings to Purchaser. If Proceedings are instituted against the Property and
the parties reasonably believe that such Proceedings will result in an award in
excess of Two Hundred Fifty Thousand Dollars ($250,000), then Purchaser can
elect to either take the Property subject to the Proceedings along with an
assignment of Seller’s interest in the Proceedings or terminate this Agreement.
If Purchaser elects to terminate this Agreement, it shall be by notice to the
Seller within five (5) days after Seller notifies Purchaser of the Proceedings.

 

 - 9 - 

 

 

If this Agreement is terminated pursuant to the express termination provisions
contained in Section 6(a) or 6(b), then the Earnest Money plus all accrued
interest shall be delivered to the Purchaser, and except for those provisions
that expressly survive the termination of this Agreement, neither party shall
have any further obligation or liability hereunder.

 

AS-IS CONDITION.

 

Except as may hereinafter be specifically set forth in this Agreement, including
the representations set forth in Section 18 of this Agreement or in the Closing
Documents (as hereafter defined) to be delivered by Seller to Purchaser at
Closing, Purchaser is not relying on Seller having made any inquiry as to the
condition of the Property or the Leases. Purchaser acknowledges and agrees that
it will be purchasing the Property based solely upon its inspection and
investigations of the Property and that Purchaser will be purchasing the
Property “AS IS” and “WITH ALL FAULTS” based upon the condition of the Property
as of the date of this Agreement, subject to reasonable wear and tear and,
subject to the provisions of Section 6, loss by fire or other casualty or
condemnation from the date of this Agreement until the Closing Date. Without
limiting the foregoing, Purchaser acknowledges that, except as may otherwise be
specifically set forth in Section 18 of this Agreement or in such Closing
Documents, neither Seller nor its consultants, brokers or agents have made any
other representations or warranties of any kind upon which Purchaser is relying
as to any matters concerning the Property, including, but not limited to, any
implied warranty as to the quality of the construction of the Property or its
fitness for use as an apartment project, the condition of the Land or any of the
Improvements, whether or not the Property is subject to airport corridor noise,
the existence or nonexistence of asbestos, lead in water, lead in paint, radon,
underground or above ground storage tanks, petroleum, toxic waste or any
Hazardous Materials or Hazardous Substances (as such terms are defined below),
the Tenants of the Property or the Leases affecting the Property, economic
projections or market studies concerning the Property, any development rights,
taxes, bonds, covenants, conditions and restrictions affecting the Property,
water or water rights, topography, drainage, soil, subsoil of the Property, the
utilities serving the Property or any zoning, environmental or building laws,
rules or regulations affecting the Property. Seller makes no representation that
the Property complies with Title III of the Americans With Disabilities Act, the
Fair Housing Act of 1968 as amended, or any fire codes, building codes or health
codes. Purchaser hereby releases Seller, and together with all of their
respective direct or indirect members, managers, partners, officers, directors,
employees, representatives, agents, shareholders, trustees and/or beneficiaries
and all their respective current and former affiliates, heirs, successors,
assigns, predecessors, attorneys, agents and related entities (collectively
referred to herein as the “Seller Related Parties”) from any and all liability
in connection with any claims (including but not limited to all health and
medical claims) which Purchaser may have against any of the Seller Related
Parties, and, except with respect to any Claim (as hereafter defined) that
Purchaser may have the right to assert pursuant and subject to the limitations
set forth in Section 18 of this Agreement or in the Closing Documents, Purchaser
hereby agrees not to assert any claims, for damage, loss, compensation,
contribution, cost recovery or otherwise, against any of the Seller Related
Parties, whether in tort, contract, or otherwise, relating directly or
indirectly to the condition of the Property, including without limitation (i)
claims attributable to indoor air quality issues, releases from building
material and furnishings, releases from cleaning, repairing, or decorating
activities, and the operation of heating and cooling systems and humidifiers; or
(ii) claims relating to Hazardous Materials or Hazardous Substances on, or
environmental conditions of, the Property, or arising under the Environmental
Laws (as such term is hereinafter defined), or relating in any way to the
quality of the indoor or outdoor environment at the Property, including radon,
methane gas or any derivatives thereof; or (iii) claims relating to mold,
fungus, bacteria and/or other biological growth or biological growth factors, or
any other type of indoor contaminants that may exist on the Property; or (iv)
claims relating to compliance with accessibility requirements; or (v) claims
relating to latent or patent construction defects or any implied warranty as to
fitness for use as an apartment project; or (vi) claims relating to the failure
of any of the Seller Related Parties to disclose any information relating to the
Property. As used in this Section the term “affiliates” means, with respect to
the Seller Related Parties, any manager, member or partner of the Seller Related
Parties, any other entity or person which directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with the Seller Related Parties or any manager, member or partner of the Seller
Related Parties. As used in the previous sentence, “control” means the
possession, directly or indirectly, of the power to cause the direction of the
management of any Seller Related Party or any manager, member or partner of any
Seller Related Party, whether through voting securities, by contract, family
relationship or otherwise. This release shall forever survive the Closing and
the delivery and recording of the Deed. As used herein, the term “Hazardous
Materials” or “Hazardous Substances” means (i) hazardous wastes, hazardous
materials, hazardous substances, hazardous constituents, toxic substances or
related materials, whether solids, liquids or gases, including but not limited
to substances defined as “hazardous wastes,” “hazardous materials,” “hazardous
substances,” “toxic substances,” “pollutants,” “contaminants,” “radioactive
materials”, “toxic pollutants”, or other similar designations in, or otherwise
subject to regulation under, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. § 9601
et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1802; the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601, et seq.; the Clean
Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq.; and
in any permits, licenses, approvals, plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other similar federal, state or local laws, regulations, rules or
ordinance now or hereafter in effect relating to environmental matters
(collectively the “Environmental Laws”); and (ii) any other substances,
constituents or wastes subject to any applicable federal, state or local law,
regulation or ordinance, including any Environmental Law, now or hereafter in
effect, including but not limited to (A) petroleum, (B) refined petroleum
products, (C) waste oil, (D) waste aviation or motor vehicle fuel and their
byproducts, (E) asbestos, (F) lead in water, paint or elsewhere, (G) radon, (H)
Polychlorinated Biphenyls (PCB’s), (I) ureaformaldehyde, (J) volatile organic
compounds (VOC), (K) total petroleum hydrocarbons (TPH), (L) benzene derivative
(BTEX), (M) petroleum byproducts and (N) methane gas or any of its derivatives.

 

 - 10 - 

 

 

Purchaser hereby specifically acknowledges that Purchaser has carefully reviewed
this subsection, and discussed its import with legal counsel, is fully aware of
its consequences, and that the provisions of this subsection are a material part
of this Agreement; PROVIDED, HOWEVER, such release, waiver or discharge shall
not apply and shall be of no force or effect for any claims arising out of
Seller’s fraud or with respect to any claim that Purchaser may have the right to
assert pursuant and subject to the limitations set forth in Section 0 of this
Agreement or in the Closing Documents.

 

  Purchaser’s Initials  /s/  

 

Certain Seller Related Parties have provided to Purchaser certain unaudited
historical financial information regarding the Property relating to certain
periods of time in which Seller owned the Property. Except as may be otherwise
specifically set forth elsewhere in this Agreement, none of the Seller Related
Parties makes any representation or warranty that such material is complete or
accurate or that Purchaser will achieve similar financial or other results with
respect to the operations of the Property, it being acknowledged by Purchaser
that Seller’s operation of the Property and allocations of revenues or expenses
may be vastly different than Purchaser may be able to attain. Purchaser
acknowledges that it is a sophisticated and experienced purchaser of real estate
and further that Purchaser has relied upon its own investigation and inquiry
with respect to the operation of the Property and releases the Seller Related
Parties from any liability with respect to such historical information.

 

  Purchaser’s Initials /s/

 

CLOSING. The closing (“Closing”) of this transaction shall be on January 26,
2018, (“Closing Date”), at which time Purchaser shall cause the Purchase Price
(plus or minus prorations) to be delivered to Seller and Seller shall deliver
possession of the Property to Purchaser. There shall be a “pre-closing” on the
first business day immediately preceding the Closing Date (“Pre-Closing Date”).
The parties shall submit all required Closing Documents to Escrow Agent no later
than the Pre-Closing Date to allow Escrow Agent to review and approve all
Closing Documents. Purchaser shall have the right to extend the Closing for a
period not to exceed thirty (30) days from the original Closing Date, by placing
an additional Two Hunderd Fifty Thousand and 00/100 Dollars ($250,000.00) with
Escrow Agent by federally wired “immediately available” funds to be held in
escrow by the Escrow Agent (such additional sums together with all prior
deposits with Escrow Agent, shall be deemed part of the “Earnest Money”
hereunder).

 

 - 11 - 

 

 

CLOSING DOCUMENTS.

 

On or before the Closing Date, Purchaser shall deliver to Escrow Agent the
balance of the Purchase Price plus or minus prorations, in accordance with the
closing statement.

 

Once the Closing has occurred and Seller has received the Purchase Price (plus
or minus any prorations), Seller shall deliver to Purchaser possession of the
Property, all keys used in connection with the Property, and copies of the Lease
files (all of which will be made available at the Property).

 

On or before the Pre-Closing Date, Seller and Purchaser shall deliver to Escrow
Agent or the other party, as applicable, executed originals of the following
documents (the “Closing Documents”):

 

the Deed (in the form of Exhibit F attached hereto) executed and acknowledged by
Seller, subject to the Permitted Exceptions (including any New Objectionable
Exceptions (as herein defined) accepted or deemed accepted by Purchaser);

 

the Bill of Sale (in the form of Exhibit G attached hereto) which shall be
executed by Seller and Purchaser;

 

closing statements prepared by Escrow Agent which shall be executed by Seller
and Purchaser upon receipt thereof;

 

an assignment and assumption of all Service Contracts (in the form of Exhibit H
attached hereto) which shall be executed by Seller and Purchaser;

 

 - 12 - 

 

 

an assignment and assumption of all Leases and security deposits (in the form of
Exhibit I attached hereto) which shall be executed by Seller and Purchaser;

 

an updated rent roll certified by Seller as being true and accurate, to Seller’s
knowledge, to the same effect as set forth in Section 18, as of the date and
time thereof ;

 

a notice to the tenants of the transfer of title and the assumption by Purchaser
of the landlord’s obligations under the Leases and the obligation to refund the
security deposits (in the form of Exhibit J attached hereto), which shall be
executed by Seller and Purchaser;

 

a non-foreign affidavit (in the form of Exhibit K attached hereto), executed by
Seller;

 

an assignment of intangible property (in the form of Exhibit L attached hereto),
which shall be executed by Seller and Purchaser;

 

an assignment of all transferable guaranties and transferable warranties
relating to the Personal Property and an assignment of all assignable
governmental permits, licenses and approvals covering the buildings and the
Personal Property situated on the Property (in the form of Exhibit M attached
hereto), which shall be executed by Seller and Purchaser;

 

the Prohibition Against Condominium Conversion Agreement in the form of Exhibit
S, which shall be executed and acknowledged by Seller and Purchaser;

 

such other documents executed by Seller and/or Purchaser as may be reasonably
required by the Title Insurer in order to consummate the transaction as set
forth in this Agreement.

 

 - 13 - 

 

 

SELLER’S RIGHT TO CURE. If on or prior to Closing, Purchaser discovers that any
representation or warranty of Seller is untrue or misleading in any respect that
would have a Material Adverse Effect on the Property, or that Seller is in
default under this Agreement, or that Seller has failed to perform a required
covenant in any material respect (collectively, a “Breach”), then Purchaser
shall give Seller notice of such Breach (“Purchaser’s Breach Notice”). Upon
receipt of Purchaser’s Breach Notice, Seller shall have the right to cure such
Breach within ten days after receipt of such notice. If Purchaser fails to
deliver Purchaser’s Breach Notice to Seller within two (2) business days after
learning of such Breach, then Purchaser shall have waived its rights to assert
any claims for a Breach. If Seller is unable to cure the Breach, then Seller
shall so notify Purchaser (“Seller’s Breach Notice”). In such event, Purchaser
can either waive the Breach or, upon notice to Seller within five (5) days after
receipt of Seller’s Breach Notice, terminate this Agreement. In such event, the
Earnest Money plus all interest accrued thereon shall be returned to the
Purchaser, and except for those provisions that expressly survive the
termination of this Agreement, neither party shall have any further obligation
or liability hereunder.

 

DEFAULT BY PURCHASER. ALL EARNEST MONEY DEPOSITED INTO THE ESCROW IS TO SECURE
THE TIMELY PERFORMANCE BY PURCHASER OF ITS OBLIGATIONS AND UNDERTAKINGS UNDER
THIS AGREEMENT. IN THE EVENT OF ANY DEFAULT BY PURCHASER UNDER THE PROVISIONS OF
THIS AGREEMENT, SELLER SHALL RETAIN ALL OF THE EARNEST MONEY AND THE INTEREST
THEREON AS SELLER’S SOLE RIGHT TO DAMAGES OR ANY OTHER REMEDY AND PURCHASER
SHALL HAVE NO FURTHER RIGHTS TO PURCHASE THE PROPERTY, PROVIDED THAT THE
FOREGOING SHALL NOT LIMIT SELLER’S RIGHT TO RECOVER FROM PURCHASER ANY AMOUNTS
AS TO WHICH PURCHASER HAS INDEMNIFIED SELLER AS PROVIDED ELSEWHERE IN THIS
AGREEMENT OR SELLER’S RIGHT TO RECOVER ATTORNEYS’ FEES (AS PROVIDED IN SECTION
34). THE PARTIES HAVE AGREED THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF A
DEFAULT BY PURCHASER, WOULD BE EXTREMELY DIFFICULT OR IMPRACTICAL TO DETERMINE.
THEREFORE, BY PLACING THEIR INITIALS BELOW, THE PARTIES ACKNOWLEDGE THAT THE
EARNEST MONEY HAS BEEN AGREED UPON, AFTER NEGOTIATION, AS THE PARTIES’
REASONABLE ESTIMATE OF SELLER’S DAMAGES.

 

 - 14 - 

 

 

Seller’s Initials /s/   Purchaser’s Initials /s/  

 

SELLER’S DEFAULT. IF THIS SALE IS NOT COMPLETED BECAUSE OF SELLER’S UNCURED
INTENTIONAL FAILURE TO COMPLY WITH OR PERFORM, IN ANY MATERIAL RESPECT, ANY
COVENANT REQUIRED HEREIN OR BECAUSE OF ANY INTENTIONAL BREACH OF A WARRANTY OR
INTENTIONAL MISREPRESENTATION, PURCHASER’S SOLE REMEDY SHALL BE THE RIGHT TO SUE
FOR ACTUAL EXPENSES DUE TO OR PAID TO THIRD PARTIES BY PURCHASER IN CONNECTION
WITH THIS AGREEMENT (EXPRESSLY EXCLUDING LOST PROFITS AND CONSEQUENTIAL
DAMAGES), NOT TO EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN THE AGGREGATE
AND THE RETURN OF ALL EARNEST MONEY TOGETHER WITH ANY INTEREST ACCRUED THEREON,
AND THIS AGREEMENT SHALL TERMINATE, AND EXCEPT FOR THOSE PROVISIONS THAT
EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT, NEITHER PARTY SHALL HAVE
ANY FURTHER OBLIGATION OR LIABILITY TO EACH OTHER AT LAW OR IN EQUITY.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF SELLER’S DEFAULT
IS ITS REFUSAL TO DELIVER THE DEED AND THE OTHER DOCUMENTS REQUIRED TO BE
DELIVERED AT CLOSING, THEN PURCHASER WILL BE ENTITLED TO SUE FOR SPECIFIC
PERFORMANCE PROVIDED THAT PURCHASER ASSERTS SUCH CLAIM FOR SPECIFIC PERFORMANCE
WITHIN SIXTY (60) DAYS FROM THE SCHEDULED CLOSING DATE SET FORTH IN SECTION 8.

 

 - 15 - 

 

 

Seller’s Initials /s/   Purchaser’s Initials /s/  

 

PRORATIONS AND DELINQUENT RENTS.

 

Rents (exclusive of Delinquent Rent, as hereinafter defined, but including
prepaid rents); refundable security deposits and interest thereon if required by
law (which will be assigned to and assumed by Purchaser and credited to
Purchaser at Closing); water and other utility charges; fuels; prepaid operating
expenses; real and personal property taxes; and other similar items shall be
adjusted ratably as of 11:59 P.M. on the day preeding the Closing Date
(“Proration Date”), and credited or debited to the balance of the cash due at
Closing. All supplemental taxes and assessments attributable to the period prior
to the Closing Date for the calendar year in which the Closing occurs shall be
prorated to the Closing Date; provided, however, in no event shall Seller be
charged with or (and Purchaser shall) be responsible for any increase in the
taxes on the Property resulting from the sale of the Property or from any
improvements made at any time from and after the Closing Date or any
improvements constructed in respect of Seller’s rights under Section 6(a).
Except as provided in Section 13(b), if the amount of any of the items to be
prorated is not then ascertainable, the adjustment thereof shall be on the basis
of the most recent ascertainable data and will be reconciled by Seller and
Purchaser (i) when such data is available, but in no event later than one
hundred twenty (120) days after the Closing Date, or (ii) with respect to any
real estate taxes, within thirty (30) days of receipt of the final tax bill for
the tax year in which Closing occurs. Any and all refunds pertaining to tax
years prior to tax year for which real estate taxes are prorated at the Closing
(a “Prior Year Refund”) belong to Seller and Purchaser agrees to remit to Seller
any such Prior Year Refund received by Purchaser after the Closing Date promptly
upon receipt, without setoff or adjustment. Notwithstanding any provision herein
to the contrary, if any amounts are not prorated as of the Closing and such
amounts relate to periods prior to the Closing Date, Seller and Purchaser shall
prorate such amounts within one hundred twenty (120) days after the Closing
Date. If special assessments have been levied against the Property for completed
improvements, then the amount of any installments which are due prior to the
Closing Date shall be paid by the Seller; and the amount of installments which
are due after the Closing Date shall be paid by the Purchaser. All assessments
for incomplete improvements shall be paid by Purchaser.

 

 - 16 - 

 

 

If, as of the Closing Date, basic rent is in arrears (“Delinquent Rent”) for the
calendar month in which the Closing occurs, then Seller’s portion of the first
rent collected by Purchaser during that calendar month will be delivered to
Seller for the Delinquent Rent. If Delinquent Rent is in arrears for a period
prior to the calendar month in which the Closing occurs, then rents collected by
Purchaser shall first be applied to current rent and then to Delinquent Rent.
Purchaser shall deliver Seller’s pro rata share within ten (10) days of
Purchaser’s receipt of that Delinquent Rent. Section 13 of this Agreement shall
survive the Closing and the delivery and recording of the Deed.

 

All apartment units at the Property that are vacated on or before the date that
is five (5) business days prior to the Closing Date (each a "Vacant Unit") shall
be in Rent Ready Condition. As used herein, “Rent Ready Condition” shall mean
that such unit is ready for occupancy consistent with Seller’s past practice. At
Purchaser’s request, on the Pre-Closing Date Seller and Purchaser shall jointly
inspect the Property and shall mutually agree on a list of any Vacant Units that
are not in Rent Ready Condition. If any Vacant Unit is not in Rent Ready
Condition, then Purchaser agrees to proceed to Closing and receive a credit
against the Purchase Price equal to One Thousand Dollars ($1,000) for each
Vacant Unit that requires new carpeting and Five Hundred Dollars ($500) for any
other Vacant Unit.

 

 - 17 - 

 

 

RECORDING. This Agreement shall not be recorded and the act of recording by
Purchaser shall be an act of default hereunder by Purchaser and shall be subject
to the provisions of Section 11.

 

ASSIGNMENT. The Purchaser shall not have the right to assign its interest in
this Agreement without the prior written consent of the Seller. Any assignment
or transfer of, or attempt to assign or transfer, Purchaser’s interest in this
Agreement shall be an act of default hereunder by Purchaser and subject to the
provisions of Section 11. Seller hereby consents to an assignment to an entity,
the ownership and control of which is held, directly or indirectly, in whole or
in part, by one or more of the persons owning and controlling Purchaser.
However, the entity initially named as Purchaser hereunder shall remain liable
for all of the Purchaser’s obligations and undertakings set forth in this
Agreement and the exhibits attached hereto. Purchaser shall notify Seller of any
assignment no later than ten (10) business days prior to the Closing Date.

 

BROKER. The parties hereto acknowledge that Cushman & Wakefield (“Seller’s
Broker”) is the only real estate broker involved in this transaction. The
foregoing does not apply to any fee which may be paid by Seller to any affiliate
of Seller or an exclusive broker engaged by an affiliate of Seller as a result
of this transaction. Seller agrees to pay Seller’s Broker a commission or fee
(“Fee”) pursuant to an agreement between Seller and Broker. Purchaser agrees to
indemnify, defend and hold harmless the Seller Related Parties from all claims,
including attorneys’ fees and costs incurred by a Seller Related Party as a
result of anyone’s claiming by or through Purchaser any fee, commission or
compensation on account of this Agreement, its negotiation or the sale hereby
contemplated. Purchaser does now and shall at all times consent to a Seller
Related Party’s selection of defense counsel. Seller agrees to indemnify, defend
and hold harmless the Purchaser and all shareholders, employees, officers and
directors of Purchaser or Purchaser’s parent or affiliate (each of the above is
individually referred to as a “Purchaser Related Party”) from all claims,
including attorneys’ fees and costs incurred by a Purchaser Related Party as a
result of anyone’s claiming by or through Seller any fee, commission or
compensation on account of this Agreement, its negotiation or the sale hereby
contemplated. Seller does now and shall at all times consent to a Purchaser
Related Party’s selection of defense counsel. Notwithstanding anything contained
in this Agreement to the contrary, the provisions of this Section shall forever
survive the Closing and delivery and recording of the Deed or earlier
termination of this Agreement.

 

 - 18 - 

 

 

DOCUMENTS AND INSPECTION OF PROPERTY.

 

Seller has delivered to originals or copies of the documents listed in Exhibit
“D” (collectively the “Documents”), only to the extent that they are in Seller’s
possession, provided, however, that nothing in this Section shall obligate
Seller to obtain or prepare any such Documents to the extent they do not exist
or are not in Seller’s possession. Further, delivery of any such Documents shall
not constitute a representation or warranty as to the delivery, accuracy or
completeness of any Documents described in such Exhibit or otherwise in Seller’s
possession. Purchaser acknowledges receipt of all such Documents and that Seller
has no obligation to provide any other documentation. Subject to the provisions
set forth in Paragraph 4 above, upon reasonable notice to the Seller, the
Purchaser shall have the right to inspect the condition of the Property during
normal business hours provided that Purchaser shall provide Seller not less than
two (2) business days advance notice of Purchaser’s intent to enter the Property
and provided further that Purchaser’s entry shall be conducted in a manner which
will minimize the impact on the Property and the tenants residing therein.
Purchaser, its engineers, architects, employees, contractors and agents shall
maintain public liability insurance policies (in an amount of combined single
limit coverage of not less than One Million Dollars ($1,000,000) insuring
against claims arising as a result of the inspections of the Property being
conducted by Purchaser naming Seller and Cottonwood Residential as additional
insureds. Prior to commencing any tests, studies and investigations, Purchaser
shall deliver to Seller a certificate of insurance evidencing the existence of
the aforesaid policies, however, Purchaser’s failure to deliver said certificate
of insurance to Seller shall not in any way waive Purchaser’s obligation to
maintain or cause to be maintained said public liability policies in accordance
with the terms of the previous sentence. Purchaser agrees to indemnify, defend,
protect and hold the Seller Related Parties harmless from any and all loss,
costs, including attorneys’ fees, liability or damages which any of the Seller
Related Parties may incur or suffer as a result of Purchaser’s conducting its
inspection and investigation of the Property including the entry of Purchaser,
its employees or agents and its lender onto the Property, including without
limitation, liability for mechanics’ lien claims; provided, however, that
Purchaser shall have no responsibility or liability for pre-existing conditions
at the Property (or any diminution in value resulting from the discovery of any
pre-existing conditions at the Property) or resulting from the negligence or
misconduct of Seller or its property manager. In no event shall the foregoing
indemnification include consequential or punitive damages. Purchaser’s rights
under this Section shall not include the right to conduct any Phase II-type
environmental audit or invasive or destructive testing of the Property
(including, without limitation, any soil sampling, excavation or other physical
testing) without Seller’s prior written approval (which approval shall not be
unreasonably withheld or delayed) of the specific types and extent of such audit
or testing and the entity which is to perform such audit or test; provided,
however, in no event shall Purchaser have the right to perform (and Purchaser
shall not perform) any test, investigation, drilling or other action involving
or which may disturb or contaminate any ground water under or adjacent to the
Property. If Seller’s on-site management personnel refuse to allow Purchaser to
perform testing of the Improvements (invasive or otherwise), then Purchaser
shall immediately deliver written notice to Seller of such refusal. Purchaser
shall have the right to inspect the apartment units (collectively, the “Units”);
provided, however, in no event shall Purchaser, without being accompanied by a
representative of Seller, (i) contact any Tenant of the Property or (ii) enter
any Unit whether or not occupied by a Tenant. Seller shall have the right, at
its option, to cause a representative of Seller to be present at all on-site
inspections, reviews and examinations conducted hereunder. Purchaser shall keep
all information or data received or discovered in connection with any of the
inspections, reviews or examinations strictly confidential pursuant to Section
35 below. Purchaser may inspect the Property and Units after the expiration of
the Approval Period and prior to Closing, provided this Agreement is not sooner
terminated in accordance with the terms set forth herein, provided further and
notwithstanding anything contained in this Agreement to the contrary, any
information learned or condition discovered by Purchaser after the expiration of
the Approval Period shall not entitle or form the basis for Purchaser to
terminate this Agreement because of any condition of the Property or the Units,
or information related thereto, unless such termination is otherwise permitted
under an express provision of this Agreement. Notwithstanding anything contained
in this Agreement to the contrary, Purchaser’s indemnity obligations under this
Section shall forever survive the Closing and delivery and recording of the Deed
or the earlier termination of this Agreement.

 

 - 19 - 

 

 

Purchaser acknowledges that it is a sophisticated and experienced purchaser of
real estate; that numerous apartment complexes contain mold, water damage,
fungi, bacteria and/or other biological growth or biological growth factors; and
that the Property may contain mold, water damage, fungi, bacteria, and/or other
biological growth or biological growth factors which Purchaser may not discover
prior to the Closing. Purchaser agrees that in purchasing the Property from the
Seller, it is assuming the risk that the Property may contain mold, water
damage, fungi, bacteria, and/or other biological growth or biological growth
factors even as a result of a patent or latent construction defect.

 

Purchaser agrees to restore any damage to the Property which may arise as a
result of Purchaser’s inspection of the Property.

 

Purchaser shall not, directly or indirectly, cause any governmental agency,
authority, department or employee to inspect any portion of the Property.

 

If at any time prior to the Closing, Purchaser discovers or is advised of any
fact or circumstance which would cause a representation or warranty of Seller to
be untrue or misleading, or with the passage of time would become untrue or
misleading, then Seller’s representation shall be deemed modified to the extent
of Purchaser’s knowledge prior to the Closing.

 

Upon execution of this Agreement and notwithstanding any right of Purchaser to
visit or inspect the Property after the execution hereof, all Earnest Money plus
the interest accrued thereon shall belong to Seller unless this Agreement has
been terminated by Purchaser pursuant to a provision in this Agreement which
expressly entitles Purchaser to a return of the Earnest Money, and it shall be
conclusively presumed that Purchaser has (i) approved the Documents, the Survey,
the condition of title to the Property, the condition of the Property, (ii)
acknowledged and agreed that Purchaser has been given adequate access to inspect
the Property, including the opportunity to conduct invasive testing to discover
any patent or latent defects in or on the Property, examine the books and
records relating to the Property; conduct interviews or take any other necessary
steps to fully and adequately discover any and all latent or patent defects with
the Property, (iii) acknowledged that it has the full and complete knowledge
necessary to purchase the Property, or has chosen not to obtain the full and
complete knowledge, although provided with the opportunity by Seller, and (iv)
conducted, or had the opportunity to conduct, sufficient examination of the
building, building envelope, building systems, building grounds, building
components and surrounding conditions including but not limited to soils and the
environmental condition of the Property.

 

 - 20 - 

 

 

Purchaser’s Initials /s/  

 

SELLER’S REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

Any reference in this Agreement to Seller’s knowledge or to the best of Seller’s
knowledge shall mean solely such actual (and not constructive or imputed)
knowledge or notice that as has actually been received by Douglas Pitts, Jr.,
who shall not have made, and who shall not have any duty to make, any inquiry of
any kind with respect to such matters. Any knowledge or notice given, had or
received by any of Seller’s agents, servants or employees (other than notice
actually given to Douglas Pitts, Jr.) shall not be construed or imputed to
Seller or its constituent entities or their owners. Douglas Pitts, Jr. shall
have no personal liability to Purchaser or any other person or entity for any
breach of any representation, warranty or covenant by Seller in this Agreement.
Douglas Pitts, Jr. is acting for and on behalf of Seller and in a capacity as a
representative of Seller or one or more of Seller’s affiliates and is in no
manner expressly or impliedly making any representations in an individual
capacity. Purchaser waives any right to sue or seek any personal judgment or
claim against Douglas Pitts, Jr.

 

 - 21 - 

 

 

Subject to the limitations set forth in subparagraph (a) above, Seller makes the
following representations, warranties and covenants, all of which are made to
the best of Seller’s knowledge, as of the date of this Agreement:

 

Except as identified in the Title Commitment or in the Documents, Seller has not
received any written notice from a governmental authority that the present use
and occupancy of the Property is in violation of applicable building and zoning
laws, where such violation has not been cured or otherwise waived.

 

Except as may be set forth on the tax bills, in the public records and/or the
Title Commitment, there are presently no pending, and Seller has received no
written notice of, special assessments of any nature with respect to the
Property or any part thereof, nor has Seller received any written notice of any
special assessments being contemplated.

 

The Rent Roll attached hereto as Exhibit O is true and accurate in all material
respects as of the date and time thereof and, consistent with this
representation, will be updated and certified prior to the Closing Date;
provided, however, notwithstanding the foregoing to the contrary, Seller makes
no representation or warranty with respect to the accuracy of the square footage
figures set forth in the Rent Roll and Purchaser shall rely on its own
investigations and due diligence regarding same.

 

Seller has not received written notice of any pending litigation affecting
Seller or the Property, except as may be set forth on Exhibit P attached hereto.

 

The existing casualty insurance for the Property is for full replacement value.

 

This Agreement has been duly authorized and executed on behalf of Seller and
constitutes a valid and binding agreement, enforceable in accordance with its
terms.

 

Seller does not have any employees on site at the Property.

 

 - 22 - 

 

 

The Property is connected with and has water, sewage disposal, telephone and
electrical services.

 

Attached hereto as Exhibit Q is a list of all current Service Contracts
(excepting the property management agreement which shall be terminated at
Closing) entered into by Seller and/or its property manager or leasing agent
relating to the management, maintenance, leasing or operation of the Property;

 

Seller hereby covenants that prior to the Closing:

 

Seller shall operate, lease and manage the Property (or to cause its property
manager to do so) in at least the same manner that Seller (or its property
manager, as the case may be) has heretofore operated, leased and managed the
Property (wear and tear, and casualty excepted).

 

Seller will not, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, delayed or conditioned, permit any material
structural modifications or additions to the Property.

 

Seller will not remove any Personal Property, unless it is replaced by similar
personal property of at least equal value.

 

Seller will not, without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, delayed or conditioned, enter into any new
Service Contract unless such Service Contract can be terminated without cause
upon thirty (30) days’ notice or less. Notwithstanding the foregoing, Seller
shall not need the prior consent of Purchaser to enter into any contract to
repair or restore damage to the Property as necessary in Seller’s commercially
reasonable judgment where the safety of any Tenant of the Property is concerned
or is otherwise required by any applicable law, ordinance or governmental body
asserting jurisdiction over the Property.

 

 - 23 - 

 

 

(d)       Purchaser’s right to make a claim against Seller for a breach of an
indemnity (except for Seller’s indemnity for a brokerage commission),
representation, warranty or covenant under this Agreement or the Exhibits
attached hereto (“Claim”) shall expire nine (9) months after the Closing
(“Survival Date”) and may not be asserted as to any matter as to which Purchaser
had knowledge prior to Closing, or was disclosed in any of the Documents. As to
any Claim, Purchaser must: (i) notify Seller of the existence of the Claim in
question prior to the Survival Date, which notification (“Claim Notice”) shall
contain a reasonable description of the nature of the Claim or the facts,
circumstances, conditions or events then known to Purchaser which give rise to
the claim in question; and (ii) institute legal proceedings in a court of
competent jurisdiction within sixty (60) days after the Survival Date (“Judicial
Proceedings Date”). Any Claim for which a Claim Notice is not delivered by
Purchaser to Seller on or prior to the Survival Date or for which legal
proceedings are not instituted on or prior to the Judicial Proceedings Date
shall be deemed to have been waived by Purchaser and rendered null and void and
of no further force or effect. Seller’s total liability in the aggregate for all
Claims shall not exceed Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000). Seller shall not be liable for any Claim(s) until the aggregate for
all claims equals or exceeds Twenty Five Thousand Dollars ($25,000).

 

COMPLIANCE WITH OFAC.

 

To the best knowledge of Purchaser, Purchaser is in compliance with all laws,
statutes, rules and regulations or any federal, state or local governmental
authority in the United States of America applicable to Purchaser and all
beneficial owners of Purchaser, including, without limitation, the requirements
of Executive Order No. 13224, 66 Fed Reg. 49079 (September 25, 2001) (the
“Order”) and other similar requirements contained in the rules and regulations
of the Office of Foreign Asset Control, Department of the Treasury (“OFAC”) and
in any enabling legislation or other Executive Orders in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). Purchaser agrees to make its policies, procedures and
practices regarding compliance with the Orders available to Seller for its
review and inspection during normal business hours and upon reasonable prior
notice.

 

 - 24 - 

 

 

Neither Purchaser nor any beneficial owner of Purchaser:

 

is listed on the Specially Designated Nationals and Blocked Persons List
maintained by OFAC pursuant to the Order and/or on any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Orders (such lists are
collectively referred to as the “Lists”);

 

has been determined by competent authority to be subject to the prohibitions
contained in the Orders;

 

is owned or controlled by, nor acts for or on behalf of, any person or entity on
the Lists or any other person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or

 

shall transfer or permit the transfer of any interest in Purchaser or any
beneficial owner in Purchaser to any person who is or whose beneficial owners
are listed on the Lists.

 

If Purchaser obtains knowledge that Purchaser or any beneficial owner in
Purchaser has become listed on the Lists or has been indicted, arraigned, or
detained (in a custodial manner) on charges involving money laundering or
predicate crimes to money laundering, Purchaser shall immediately notify Seller
and in such event, Seller shall have the right to terminate this Agreement
without penalty or liability to Seller immediately upon delivery of written
notice thereof to Purchaser and the Earnest Money shall be disbursed to Seller.

 

 - 25 - 

 

 

CONDITIONS PRECEDENT TO CLOSING.

 

In addition to any conditions provided in other provisions of this Agreement,
Purchaser’s obligation to purchase the Property is and shall be conditioned on
the following:

 

That at no time prior to the Closing shall any of the following have been done
by or against or with respect to Seller: (i) the commencement of a case under
Title 11 of the U.S. Code, as now constituted or hereafter amended, or under any
other applicable federal or state bankruptcy law or other similar law; (ii) the
appointment of a trustee or receiver of any property interest; or (iii) an
assignment for the benefit of creditors.

 

On the Closing Date, there shall not exist any uncured Objectionable Exception
or New Objectionable Exception for which Seller has agreed to proceed with a
title cure that would have a Material Adverse Effect on the Property (and that
was not caused by Purchaser or its employees, agents, contractors or
representatives). As used in this Agreement, the term “Material Adverse Effect”
means any condition that would require expenditure of more than One Hundred
Thousand Dollars ($100,000) to remedy or that negatively affects the rental
income of the Property by more than Twenty Five Thousand Dollars ($25,000),
calculated on an annual basis.

 

If the transaction contemplated hereby shall require authorization or approval
of any governmental agency having jurisdiction, all such authorizations and
approvals shall have been obtained and shall be in full force and effect on and
as of the Closing Date. If such authorizations and approvals shall not have been
obtained on or prior to the last day for Closing hereinabove provided, the
Closing Date may be deferred, at the election of either party, for an additional
period of time, not to exceed thirty (30) days, as shall be necessary to obtain
any authorizations or approvals not then obtained.

 

 - 26 - 

 

 

On the Closing Date, no representation or warranty made by Seller under this
Agreement shall be untrue in any respect that has a Material Adverse Effect on
the Property.

 

If there is a failure of a condition precedent, Purchaser can either (i) waive
such failure and close this transaction, or (ii) notify Seller within two (2)
business days after Purchaser is aware of such failure that Purchaser has
elected to terminate this Agreement and obtain a return of the Earnest Money. If
Purchaser fails to so terminate this Agreement, Purchaser shall be deemed to
have waived the right to assert such failure of condition. In event of
termination, except for those provisions that expressly survive the termination
of this Agreement, neither party shall have any further liability hereunder.

 

If Purchaser elects not to close because of an alleged failure of a condition
precedent, then Purchaser shall first deliver to Seller a written statement
setting forth in detail such failure prior to the Closing Date.

 

ENVIRONMENTAL AND OTHER REPORTS. Seller has delivered to Purchaser at
Purchaser’s request the environmental and other reports (the “Reports”) listed
on Exhibit R. Seller makes no representation or warranty that the Reports are
accurate or complete. Purchaser hereby releases Seller from any liability
whatsoever with respect to the Reports, including, without limitation, the
matters set forth in the Reports or the accuracy and/or completeness of the
Reports.

 

ORGANIZATIONAL DOCUMENTS. Prior to the Closing Date, Purchaser will provide
Title Insurer with copies of its organizational documents as required by Title
Insurer.

 

TIME OF ESSENCE. Time is of the essence as to each and every provision of this
Agreement.

 

 - 27 - 

 

 

NOTICES. Any notice or demand which either party hereto is required or may
desire to give or deliver to or make upon the other party shall be in writing
and may be personally delivered or given or made by overnight courier such as
Federal Express or by facsimile or email (in the case of facsimile or email
followed by delivering such notice using one of the other methods of delivery):

 

TO SELLER: c/o Courtelis Company       703 Waterford Way       Suite 800      
Miami, Florida 33126       ATTN: Elias Vassilaros       (305) 261-4330       Fax
(305) 261-4338       E-mail: e.vassilaros@courtelis.com           with a copy
to:   Stephen Braun       Senior Vice President       J.I. Kislak, Inc.      
7900 NW 154th Street       Miami, Florida 33016       (305) 364-4103       Fax
(305) 894-3205       E-mail: sbraun@kislak.com           with a copy to:  
Siegfried, Rivera, Hyman, Lerner,       De La Torre, Mars & Sobel, P.A.      
201 Alhambra Circle, 11th Floor       Coral Gables, Florida 33134       attn:
Oscar R. Rivera, Esq.       (305)442-3334       Fax (305) 443-3292       E-mail:
orivera@srhl-law.com  

 

AS TO PURCHASER: Cardone Real Estate Acquisitions, LLC   18909 NE 29th Avenue  
Aventura, Florida 33180   Attn: Grant Cardone   310/777-0255 (Phone)   E-mail:
grant@cardoneacquisitions.com  

 

with a copy to: Wilson Cribbs + Goren, PC   2500 Fannin Street   Houston, Texas
77002   Attn: Anthony L. Marre   713/547-8511 (Phone)   E-mail:
amarre@wcglaw.com  

 



 - 28 - 

 

 

TO ESCROW AGENT: Siegfried, Rivera, Hyman, Lerner,     De La Torre, Mars &
Sobel, P.A.     201 Alhambra Circle, 11th Floor     Coral Gables, Florida 33134
    attn: Oscar R. Rivera, Esq.     (305)442-3334     Fax (305) 443-3292    
E-mail: orivera@srhl-law.com  

 

subject to the right of either party to designate a different address for itself
by notice similarly given. Any notice or demand so given shall be deemed to be
delivered or made on the next business day if sent by overnight courier, or on
the same day if sent by facsimile, email or personal delivery before the close
of business (5:00 P.M. Eastern Time), or the next day if sent by facsimile,
email or personal delivery after the close of business (5:00 P.M. Eastern Time).
Any such notice, demand or document not given, delivered or made by overnight
courier, personal delivery, facsimile or email as aforesaid shall be deemed to
be given, delivered or made upon receipt of the same by the party to whom the
same is to be given, delivered or made. Copies of all notices shall be served
upon the Escrow Agent.

 

EXECUTION OF AGREEMENT AND ESCROW AGREEMENT. This Agreement shall be executed
and delivered by electronic means, with the same effect as an original.
Handwritten signatures to this Agreement transmitted by facsimile or electronic
transmission (for example a "PDF" file by electronic mail) shall be valid and
effective to bind the party so signing. Purchaser and Seller shall each execute
a copy of this Agreement and the Escrow Agreement and forward them to the Escrow
Agent. Purchaser shall deposit with the Escrow Agent the Earnest Money as and
when required herein. This Agreement shall become effective upon execution by
both parties and release from escrow.

 

 - 29 - 

 

 

GOVERNING LAW/VENUE. The provisions of this Agreement shall be governed by the
laws of the state of Florida and venue for all actions shall lie in Orange
County, Florida.

 

ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties and supersedes all other negotiations, understandings and
representations made by and between the parties and the agents, servants and
employees.

 

COUNTERPARTS. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

 

CAPTIONS. Section titles or captions contained herein are inserted as a matter
of convenience and for reference, and in no way define, limit, extend or
describe the scope of this Agreement or any provision hereof.

 

NON-BUSINESS DAYS. Whenever action must be taken (including the giving of notice
of the delivery of documents) under this Agreement during a certain period of
time (or by a particular date) that ends (or occurs) on a non-business day, then
such period (or date) shall be extended until the immediately following business
day. As used herein, “business day” means any day other than a Saturday, Sunday
or federal holiday.

 

SEVERABILITY. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each such term and
provision of this Agreement shall be valid and be enforced to the fullest extent
permitted by law.

 

INTENTIONALLY OMITTED.

 

 - 30 - 

 

  

NO WAIVER. No waiver by a party of any breach of this Agreement or of any
warranty or representation hereunder by the other party shall be deemed to be a
waiver of any other breach by such other party (whether preceding or succeeding
and whether or not of the same or similar nature), and no acceptance of payment
or performance by a party after any breach by the other party shall be deemed to
be a waiver of any breach of this Agreement or of any representation or warranty
hereunder by such other party, whether or not the first party knows of such
breach at the time it accepts such payment or performance. No failure or delay
by a party to exercise any right it may have by reason of the default of the
other party shall operate as a waiver of default or modification of this
Agreement or shall prevent the exercise of any right by the first party while
the other party continues to be so in default.

 

ATTORNEYS’ FEES. In the event either party commences legal proceedings against
the other party pursuant to any right to do so under this Agreement, then the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs at all administrative, trial and appellate levels. The provisions of this
Section shall survive the Closing and delivery of the Deed.

 

TAX DEFERRED EXCHANGE. Purchaser and Seller may use the Property in connection
with a 1031 or 1033 tax deferred exchange (“Exchange”). The parties agree to
cooperate with each other and will execute such documents as may reasonably be
required by each other in order to effectuate an Exchange, provided that no
later than five (5) business days prior to the Closing Date, the party
(“Exchange Party”) seeking to effectuate an Exchange, delivers to the other
party (“Cooperating Party”) copies of all of the documents which the Cooperating
Party is required to execute in order to effectuate an Exchange. The Cooperating
Party will not assume any liability or cost in connection with an Exchange and
the Closing will not be delayed in order to effectuate an Exchange. Either
party’s inability to obtain any benefits for an Exchange under Sections 1031 or
1033 of I.R.C. will not relieve such party of any of its obligations under this
Agreement. The Exchange Party hereby agrees to indemnify, defend and hold the
Cooperating Party harmless from any damages, costs or claims incurred by reason
of the Exchange. The provisions of this Section shall survive the Closing and
delivery and recording of the Deed.

 

 - 31 - 

 

 

CONFIDENTIALITY. Purchaser and Seller each hereby agree to keep the terms and
conditions of this Agreement and any information obtained with reference to the
Property, including but not limited to the Reports, confidential, provided that
the parties may reveal such information regarding the terms and provisions of
this Agreement as may be necessary in their reasonable discretion to comply with
the provisions of this Agreement or in the ordinary course of business. Nothing
in this Section 36, however, shall prohibit (a) the parties from making
disclosures to their respective legal counsel, certified public accountants,
professional advisors, current and prospective lenders and financial partners
and investors, (b) the parties from making disclosures that are otherwise
required as a matter of law (including, without limitation, any determination by
Seller or any of its direct or indirect owners that such disclosure is made to
comply with, securities laws, the freedom of information act or any public
records act), (c) the parties from making disclosures in connection with
asserting or defending any action relating to the Property or this Agreement, or
(d) Seller or its brokers from announcing the sale of the Property. This Section
36 shall survive the Closing and the delivery and recording of the Deed or
earlier termination of this Agreement.

 

RESTRICTION ON CONVERSION OF THE PROPERTY TO CONDOMINIUM. Purchaser represents
that it is purchasing the Property as an apartment rental project and agrees not
to convert the Property to condominiums prior to the date which is ten years
following the Closing Date, as may be extended as provided herein. Purchaser
acknowledges that Seller is relying on this representation as partial
consideration of the Purchase Price, and on the Closing Date will execute the
Prohibition Against Condominium Conversion Agreement attached hereto as Exhibit
S (the “Condominium Agreement”) which will be recorded prior to the recording of
the Deed. The provisions of this Section shall survive the Closing and delivery
and recording of the Deed.

 

 - 32 - 

 

 

SURVIVAL OF INDEMNIFICATION. Notwithstanding anything contained in this
Agreement to the contrary, all of Purchaser’s indemnity obligations contained in
this Agreement and the Exhibits attached hereto shall forever survive the
Closing and the delivery and recording of the Deed or the earlier termination of
this Agreement.

 

MISCELLANEOUS PROVISIONS. This Agreement shall not be construed more strictly
against any party merely by virtue of the fact that the same has been prepared
by such party or its counsel, it being recognized that each party hereto has
contributed substantially and materially to the preparation of this Agreement,
and that each party hereto acknowledges and waives any claim contesting the
existence and the adequacy of the consideration given by the other parties
hereto in entering into this Agreement.

 

Except as to those obligations which specifically survive the Closing, all of
Seller’s other obligations hereunder shall merge with the Deed. In the event of
a dispute, the parties hereto waive a trial by jury.

 

DISCONTINUANCE OF MARKETING. On and after the date hereof until this Agreement
is terminated, Seller agrees to cease marketing the Property and not enter into
any letter of intent or contract of sale for the Property with any third party
unless such agreements are subject and subordinate to this Agreement between
Purchaser and Seller.

 

 - 33 - 

 

 

JOINT AND SEVERAL LIABILITY OF PURCHASER. In the event more than one person
and/or entity executes or becomes a party to this Agreement as Purchaser,
including by assignment, each such person and/or entity which comprises
Purchaser under this Agreement shall be jointly and severally liable for all of
the obligations, covenants and liabilities and shall jointly exercise any rights
or remedies available under this Agreement and any exhibit hereto.

 

RADON GAS. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

ENERGY EFFICIENCY RATING. In accordance with §553.996, Florida Statutes, Seller
hereby notifies Purchaser of Purchaser’s option to obtain an energy-efficiency
rating on the buildings on the Land. Seller makes no representations or
warranties as to any such energy-efficiency rating. Such information shall not
constitute a basis for any claims against Seller with respect to the disclosures
required under the Florida Building Energy-Efficiency Rating Act, nor shall
Seller be liable or responsible to Purchaser for its reliance on any
energy-efficiency rating obtained by Purchaser on its behalf.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 - 34 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

  PURCHASER:

 

CARDONE REAL ESTATE ACQUISITIONS, LLC, a Delaware limited liability company

 

    /s/   Printed Name: Grant Cardone   Title: Sole Managing Member        

 

  SELLER:       JY-TV ASSOCIATES, LLC a Florida limited liability company, by
Courtelis Promenade Associates, LLC, by Newcaster Devcorp, Inc, managing member
          By: /s/     Elias Vassilaros     Executive Vice President

 

 

 

 

CUSHMAN AND WAKEFIELD (“Broker”) executes this Agreement in its capacity as real
estate broker and acknowledges that the fees or commissions (“Fees”) due to it
as a result of the transaction described in this Agreement are the amounts as
set forth in the agreement between Broker and Seller. Broker also acknowledges
that payment of the aforesaid Fees is conditioned upon the Closing and the
receipt of the Purchase Price by the Seller. Broker agrees to deliver a receipt
to Seller at the Closing for its Fee and a release stating that no other fees or
commissions are due to such Broker from Seller.

 

  CUSHMAN & WAKEFIELD             By:  /s/     By:

Wanda Riley, Florida Director of Operations

 

 

 

 

  

FIRST AMENDMENT TO AGREEMENT OF SALE

 

THIS FIRST AMENDMENT TO AGREEMENT OF SALE dated as of December 28, 2017 between
CARDONE REAL ESTATE ACQUISITIONS, LLC, a Delaware limited liability company
("Purchaser") and JY-TV ASSOCIATES, LLC, a Florida limited liability company
("Seller") ("First Amendment").

 

RECITALS

 

A. Seller and Purchaser entered into an Agreement of Sale dated December 13,
2017 (the "Agreement") for the purchase and sale of that certain parcel of real
property commonly known as the MURANO APARTMENTS located in Orlando, Florida, as
more particularly described therein.

 

B. Seller and Purchaser wish to amend the terms of the Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

I.            The Due Diligence Period set forth in Section 4 of the Agreement
is amended to replace "December 29, 2017" with "January 10, 2018".

 

2.           Section 2(c) of the Agreement is deleted and replaced in its
entirety as follows:

 

On or before January 2, 2018, the Purchaser shall deliver an additional sum of
Three Hundred Thousand and 00/100 ($300,000.00) Dollars to Escrow Agent by
federally wired "immediately available" funds to be held in escrow by the Escrow
Agent (such additional deposit together with the initial Earnest Money deposit
shall, following such deposit, be deemed the "Earnest Money" hereunder).

 

3.           Continuation. Except as expressly amended and modified pursuant to
the terms of this First Amendment, the Agreement continues in full force and
effect. In the event of any conflict between the terms of this First Amendment
and the terms of the Agreement, the terms of this First Amendment shall govern.
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

 

4.           Execution. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement. This First Amendment can be signed
electronically or delivered by pdf copy sent by email.

 

[signatures on following pages]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.

 

  SELLER:           JY-TV ASSOCIATES, LLC     a Florida limited liability
company, by     Courtelis Promenade Associates, LLC,     by Newcaster Devcorp,
Inc.,     managing member             By: /s/       Elias Vassilaros      
Executive Vice President  

 

  PURCHASER:           CARDONE ESTATE ACQUISITIONS,     LLC, a Delaware limited
liability company             By: /s/             Printed Name: Grant Cardone  
  Title: Managing Member  

 

 

 

 

SECOND AMENDMENT TO AGREEMENT OF SALE

 

THIS SECOND AMENDMENT TO AGREEMENT OF SALE (this "Second Amendment") is made to
be effective as of January 10, 2018, between CARDONE REAL ESTATE ACQUISITIONS,
LLC, a Delaware limited liability company ("Purchaser") and JY-TV ASSOCIATES,
LLC, a Florida limited liability company ("Seller").

 

RECITALS

 

A.          Seller and Purchaser entered into an Agreement of Sale dated
December 13, 2017, as amended by that certain First Amendment to Agreement of
Sale dated December 28, 2017 (as amended, the "Agreement") for the purchase and
sale of that certain parcel of real property commonly known as the MURANO
APARTMENTS located in Orlando, Florida, as more particularly described therein.

 

B.          Seller and Purchaser wish to amend the terms of the Agreement.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

 

1.           Purchase Price Reduction. The Purchase Price set forth in Section I
of the Agreement is amended to be FIFTY MILLION ONE HUNDRED FIFTY THOUSAND AND
00/l 00 Dollars ($50,150,000.00).

 

2.           Waiver of Contingencies. Purchaser acknowledges timely receipt of
Seller's Title Response pursuant to Section 3 of the Agreement, and waives its
right under said Section 3 to terminate the Agreement in response thereto and
receive a return of the Earnest Money. Further, Purchaser acknowledges the
expiration of its right to terminate the Agreement and receive a refund of the
Earnest Money pursuant to Section 4 of the Agreement. The Earnest Money is
wholly non-refundable, unless the Agreement is terminated by Purchaser pursuant
to another provision in the Agreement which expressly entitles Purchaser to a
return of the Earnest Money.

 

3.           Continuation. Except as expressly amended and modified pursuant to
the terms of this Second Amendment, the Agreement continues in full force and
effect. In the event of any conflict between the terms of this Second Amendment
and the terms of the Agreement, the terms of this Second Amendment shall govern.
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

 

4.           Execution. This Second Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement. This Second Amendment can be signed
electronically or delivered by pdf copy sent by email.

 

[signatures on following pages]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.

 

  SELLER:           JY-TV ASSOCIATES, LLC     a Florida limited liability
company, by     Courtelis Promenade Associates, LLC,     by Newcaster Devcorp,
Inc,     managing member             By: /s/       Elias Vassilaros      
Executive Vice President           PURCHASER:           CARDONE ESTATE
ACQUISITIONS, LLC, a Delaware limited liability company             By: /s/    
        Printed Name: Grant Cardone     Title: Managing Member  

 



 

 



 

EXHIBITS

 



A - Legal Description B - [Intentionally Deleted] C - Escrow Agreement D -
[Intentionally Deleted] E - [Intentionally Deleted] F - Special Warranty Deed G
- Bill of Sale H - Assignment and Assumption of Service Contracts I - Assignment
and Assumption of Leases and Security Deposits J - Notice to Tenants K -
Non-Foreign Affidavit L - Assignment of Intangible Property M - Assignment of
Guaranties, Warranties, Permits, Licenses and Approvals M-1 - [Intentionally
Deleted] N - [Intentionally Deleted] O - [Intentionally Deleted] P - Litigation
Q - [Intentionally Deleted] R - Environmental and Other Reports S - Prohibition
Against Condominium Conversion Agreement T - [Intentionally Deleted]







 

 

 

 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

A PORTION OF LOT 3, GRANDE LAKES NE QUADRANT, AS RECORDED IN PLAT BOOK 66, PAGES
19 THROUGH 24, INCLUSIVE, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGIN AT THE SOUTHWEST CORNER OF ORANGEWOOD PUMP STATION AS RECORDED IN OR BOOK
4164, PAGE 1606, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA; THENCE
N89°52'44"E ALONG THE SOUTH LINE OF SAID PUMP STATION 130.00'; THENCE
N00°07'16"W ALONG THE EAST LINE OF SAID PUMP STATION 130.00' TO THE SOUTH RIGHT
OF WAY OF TAFT VINELAND ROAD, AS RECORDED IN OR BOOK 6097, PAGE 50, OF THE
PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA; THENCE ALONG SAID SOUTH RIGHT OF WAY
THE FOLLOWING TWO (2) COURSES: N89°52'44"E, 505.77' TO A POINT OF CURVATURE OF A
CURVE CONCAVE TO THE NORTH; THENCE RUN EASTERLY ALONG THE ARC OF SAID CURVE
HAVING A RADIUS OF 2,150.00', A DELTA OF 06°27'17" AND ARC DISTANCE OF 242.21',
TO A POINT ON THE WEST RIGHT OF WAY LINE OF GRANDE LAKES BOULEVARD, AS RECORDED
IN PLAT BOOK 66, PAGES 19 THROUGH 24, INCLUSIVE, OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA; THENCE ALONG SAID WEST RIGHT OF WAY THE FOLLOWING FOUR (4)
COURSES: THENCE S52°13'09"E, 48.91'; THENCE S07°53'32"E, 162.15', TO A POINT OF
CURVATURE OF A CURVE CONCAVE TO THE EAST; THENCE RUN SOUTHERLY ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 1,000.00', A DELTA OF 06°11'17", AND AN ARC
DISTANCE OF 108.00' TO A POINT OF TANGENCY; THENCE S14°04'49"E, 142.20'; THENCE
LEAVING SAID RIGHT OF WAY LINE RUN S82°48'27"W, 454.18'; THENCE S25°05'18"W,
36.24'; THENCE N69°44'18"W, 149.70'; THENCE S75°28'02"W, 65.17'; THENCE
N34°12'56"W, 25.10'; THENCE N87°44'00"W, 312.36' TO A POINT ON THE EAST RIGHT OF
WAY OF VALENCIA WATER CONTROL DISTRICT CANAL, AS RECORDED IN OR BOOK 4110, PAGE
267, OF THE PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA, ALSO BEING A POINT ON THE
WEST LINE OF SAID LOT 3, AND A POINT ON A NON-TANGENT CURVE CONCAVE TO THE WEST;
THENCE RUN ALONG SAID EAST RIGHT OF WAY OF VALENCIA WATER CONTROL DISTRICT CANAL
AND WEST LINE OF SAID LOT 3 THE FOLLOWING TWO (2) COURSES: THENCE RUN NORTHERLY
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 3,532.00', A DELTA OF 02°25'20",
AN ARC DISTANCE OF 149.32', AND A CHORD BEARING OF N01°04'55"E TO A POINT OF
TANGENCY; THENCE N00°07'16"W, 160.80' TO THE POINT OF BEGINNING.

 

TOGETHER WITH:

 

APPURTENANT EASEMENT RIGHTS DECLARED, CREATED AND GRANTED PURSUANT TO THAT
DECLARATION OF COVENANTS, CONDITIONS, RESTRICTIONS, EASEMENTS AND RESERVATIONS
FOR GRANDE LAKES MASTER STORMWATER MANAGEMENT SYSTEM RECORDED AUGUST 7, 2003 IN
OFFICIAL RECORDS BOOK 7038, PAGE 2091, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

 

 

 

AND

 

APPURTENANT EASEMENT RIGHT DECLARED, CREATED AND GRANTED PURSUANT TO THAT
DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR GRANDE PLAZA
MAINTENANCE ASSOCIATION, INC. RECORDED SEPTEMBER 6, 2005 IN OFFICIAL RECORDS
BOOK 8173, PAGE 3806, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND

 

APPURTENANT EASEMENT RIGHTS DECLARED, CREATED AND GRANTED PURSUANT TO THAT
DECLARATION OF EASEMENTS RECORDED AUGUST 7, 2006 IN OFFICIAL RECORDS BOOK 8791,
PAGE 1564; AMENDMENT RECORDED OCTOBER 2, 2006 IN OFFICIAL RECORDS BOOK 8893,
PAGE 1892; SECOND AMENDMENT RECORDED JANUARY 11, 2007 IN OFFICIAL RECORDS BOOK
9060, PAGE 4360; THIRD AMENDMENT RECORDED APRIL 14, 2008 IN OFFICIAL RECORDS
BOOK 9658, PAGE 3700, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA.

 

AND

 

EASEMENT RIGHTS FOR INSTALLATION, MAINTENANCE, INGRESS, EGRESS, UTILITIES,
SIGNAGE AND DRAINAGE PURPOSES GRANTED UNDER THE CANAL CROSSING EASEMENT RECORDED
APRIL 20, 2007 IN OFFICIAL RECORDS BOOK 9222, PAGE 802, PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

 

 

 

 

EXHIBIT "C"

 

ESCROW AGREEMENT

 

 

 

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT is made and entered into on this 13th day of December,
2017, by and among CARDONE REAL ESTATE ACQUISITIONS, LLC, a Delaware limited
liability company (the "Purchaser"), JY-TV ASSOCIATES, a Florida limited
liability company (the "Seller"), and ___  Siegfried, Rivera, Hyman, Lerner, De
La Torre, Mars & Sobel, P.A., 8211 West Broward Blvd., Suite 250, Plantation, FL
33324, Attn: Oscar R. Rivera, Esq. (the "Escrow Agent");

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser have entered into an Agreement of Sale of even
date herewith (the "Agreement"), providing for the sale by Seller of property
located in Orlando, Florida and known MURANO APARTMENTS as (the "Property"); and

 

WHEREAS, the parties wish to enter into this Escrow Agreement to provide for the
holding and disposition of the earnest money under the Agreement;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.           On the first business day following the execution of this Escrow
Agreement, Purchaser shall deliver to Escrow Agent, by federally wired
“immediately available” funds, the amount of Three Hundred Thousand and 00/100
($300,000.00) Dollars (the "Earnest Money"). Escrow Agent shall acknowledge
receipt of Earnest Money. The Earnest Money is non-refundable to Purchaser
except pursuant to a provision of the Agreement which expressly permits
Purchaser to terminate the Agreement. Within one (1) business day following the
expiration of the Due Diligence Period, as defined in the Agreement, the
Purchaser shall deliver an additional sum of Three Hundred Thousand and 00/100
($300,000.00) Dollars to Escrow Agent by federally wired “immediately available”
funds to be held in escrow by the Escrow Agent. Such additional funds together
with the initial Earnest Money deposit shall, following such deposit, be deemed
the “Earnest Money” under the Agreement.

 

 

 

 

1.           On January 26, 2018 or at such other date as Seller and Purchaser
may, in writing, advise Escrow Agent is the applicable date (the "Closing
Date"), Escrow Agent shall deliver the Earnest Money to Seller and when Escrow
Agent is in receipt of sufficient funds to enable Escrow Agent to close and is
irrevocably committed to issue the Owner's Title Policy in conformity with the
title commitment or pro-forma policy as approved by Purchaser, then Escrow Agent
shall disburse the funds in accordance with a closing statement executed by
Purchaser and Seller ("Closing Statement"). Escrow Agent is authorized to
release Seller's documents and record the Deed when Escrow Agent is irrevocably
committed to disburse the funds in accordance with the Closing Statement without
the necessity of further instruction. However, if Purchaser has delivered a
Termination Notice to Escrow Agent, on or before the Closing Date (as defined in
the Agreement), in substantially the form of Exhibit A, subscribed and sworn to
by Purchaser, specifying either the default or defaults of Seller or Purchaser’s
reason for termination as permitted under the Agreement, then Escrow Agent shall
deliver the funds to Purchaser unless it receives a written objection from
Seller within two (2) business days after Escrow Agent’s receipt of the
Termination Notice (together with a reasonable description of the basis for
Seller’s objection), in which case Escrow Agent shall continue to hold the funds
until advised in writing by both Seller and Purchaser or until directed by
judicial order to disburse the funds.

 

2.           All funds shall be held by Escrow Agent in an interest-bearing
account, in a financial institution which has FDIC insurance. Interest shall
accrue to the benefit of the party entitled to the Earnest Money pursuant to the
Agreement.

 

 

 

 

3.           It is agreed that the Escrow Agent shall have no obligation or
liability hereunder except as a depository to retain the cash which may be
deposited with it hereunder and to dispose of the same in accordance with the
terms hereof. The Escrow Agent shall be entitled to rely and act upon any
written instrument received by it from either party, and if a limited liability
company, purporting to be executed by a managing member, and if a corporation,
purporting to be executed by an officer thereof, and if a partnership,
purporting to be executed by a general partner thereof and shall not be required
to inquire into the authority of such managing member, officer or partner or the
correctness of the facts stated in said instrument. Upon disposition by the
Escrow Agent, in accordance with the terms hereof, of the cash deposited with
the Escrow Agent hereunder, the Escrow Agent shall be fully and finally released
and discharged from any and all duties, obligations, and liabilities hereunder.

 

4.           The Escrow Agent shall receive an escrow fee in the amount of
$1,500.00, which fee shall be equally shared by Purchaser and Seller.

 

5.           In the event of a dispute between any of the parties hereto as to
their respective rights and interests hereunder, the Escrow Agent shall be
entitled to hold any and all cash then in its possession hereunder until such
dispute shall have been resolved by the parties in dispute and the Escrow Agent
shall have been notified by instrument jointly signed by all of the parties in
dispute, or until such dispute shall have been finally adjudicated by a court of
competent jurisdiction.

 

6.           Any notice which any party may be required or may desire to give
hereunder shall be deemed to have been duly given when personally delivered,
against receipt therefor signed by the party to whom the notice is given, or
with respect to any party other than the Escrow Agent, on the next business day
if sent by overnight courier, or on the same day if sent by email before the
close of business (5:00 P.M. Eastern Time), or the next day if sent by email
after the close of business (5:00 P.M. Eastern Time), or on the fourth business
day after mailing by certified or registered mail, postage prepaid, addressed as
set forth below, or to such other address as a party hereto may designate by a
notice to the other parties. Any notice mailed or given to the Escrow Agent
shall be deemed given only when received.

 

 

 

 

TO SELLER:           JY-TV ASSOCIATES     c/o Courtelis Company       703
Waterford Way       Suite 800       Miami, Florida 33126       ATTN: Elias
Yassilaros       (305) 261-4330       (305) 261-4338       E-mail:
e.vassilaros@courtelis.com           with a copy to:   Stephen Braun      
Senior Vice President       J.I. Kislak, Inc.       7900 NW 154th Street      
Miami, Florida 33016       Fax (305) 364-4103       Fax (305) 894-3205      
E-mail: sbraun@kislak.com           with a copy to:   Siegfried, Rivera, Hyman,
Lerner,       De La Torre, Mars & Sobel, P.A.       201 Alhambra Circle, 11th
Floor       Coral Gables, Florida 33134       Attn: Oscar R. Rivera, Esq.      
305-442-3334       (305) 443-3292       E-mail: orivera@srhl-law.com          
AS TO PURCHASER:           Cardone Real Estate Acquisitions, LLC       18909 NE
29th Avenue       Aventura, Florida 33180       Attn: Grant Cardone      
310/777-0255 (Phone)       E-mail: grant@cardoneacquisitions.com  

 

 

 

 

with a copy to:   Wilson Cribbs + Goren, PC       2500 Fannin Street      
Houston, Texas 77002       Attn: Anthony L. Marre       713/547-8511 (Phone)    
  E-mail: amarre@wcglaw.com           TO ESCROW AGENT:   Siegfried, Rivera,
Hyman, Lerner,       De La Torre, Mars & Sobel, P.A.       201 Alhambra Circle,
11th Floor       Coral Gables, Florida 33134       attn: Oscar R. Rivera, Esq.  
    (305)442-3334       Fax (305) 443-3292       E-mail: orivera@srhl-law.com  

 

7.           The Escrow Agent hereby agrees to accept, as Escrow Agent
hereunder, all cash deposited hereunder, and agrees to hold and dispose of said
cash deposited hereunder in accordance with the terms and provisions hereof, to
all of which terms and provisions the Escrow Agent hereby consents and agrees.

 

8.           This Escrow Agreement and all of the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and assigns.

 

9.           This Escrow Agreement shall be executed and delivered by electronic
means, with the same effect as an original. Handwritten signatures to this
Agreement transmitted by facsimile or electronic transmission (for example, a
"PDF" file by electronic mail) shall be valid and effective to bind the party so
signing. This Escrow Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

  

10.         Wiring Instructions for the Escrow Agent and a W-9 and Investment
Form to be executed by the Purchaser or Seller (as appropriate) are attached to
this Agreement.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed the day and year first above written.

 

SELLER:       JV-TV ASSOCIATES, a Florida   limited liability company, by
Courtelis Promenade  

Associates, LLC, by Newcaster Devcorp, Inc,
managing member

        By: /s/   Elias Vassilaros   Executive Vice President       PURCHASER:  
   

CARDONE REAL ESTATE ACQUISITIONS, LLC,

a Delaware limited liability company

        By: /s/   Name: Grant Cardone   Title: Sole Managing Member        
ESCROW AGENT:       Siegfried, Rivera, Hyman, Lerner, De La Torre, Mars & Sobel,
P.A.         By: /s/   Name: Oscar R. Rivera   Title: Principal  

 

 

 

  

Exhibit “F”

 

Deed

  

 

 

  

This instrument prepared by:       Oscar R. Rivera, Esq.   Siegfried Rivera
Hyman Lerner   De La Torre, Mars & Sobel, P.A.   201 Alhambra Circle, 11th Floor
  Miami, FL 33134       After recording return to:       Siegfried Rivera Hyman
Lerner   De La Torre, Mars & Sobel, P.A.   201 Alhambra Circle, 11th Floor FOR
RECORDER'S USE ONLY Miami, FL 33134   Folio Number: 09-24-29-3051-03-000  

 

SPECIAL WARRANTY

DEED

 

This Special Warranty Deed, made this 20th day of February, 2018, between JY-TV
ASSOCIATES, LLC, a Florida limited liability company, whose post office address
is 703 Waterford Way, Suite 800, Miami, FL 33126, ("Grantor") and MURANO 240,
LLC, a Delaware limited liability company ("Grantee") whose permanent address is
18909 NE 29th Avenue, Aventura, FL 33180.

 

WITNESSETH, that Grantor, for and in consideration of the sum of Ten and 00/100
Dollars ($10.00) and good and valuable consideration in hand paid by Grantee,
the receipt and sufficiency of which are hereby acknowledged, and by these
presents does GRANT, BARGAIN, SELL, ALIEN, REMISE, RELEASE, CONVEY AND CONFIRM
unto the Grantee, and its successors and assigns FOREVER, all that certain land,
situated, lying and being in the County of Orange, State of Florida, being more
particularly described as follows:

 

See Attached Exhibit “A” for Legal Description (the "Land") and the Property (as
defined in Exhibit “A”, attached hereto and incorporated herein for all
purposes.

 

TO HAVE AND TO HOLD the Property in fee simple forever subject to the exceptions
set forth on Exhibit “B” attached hereto and incorporated herein for all
purposes.

 

And Grantor, for itself, and its successors, does covenant with Grantee, its
successors and assigns, that it has good and lawful authority to sell and convey
the Property; that it hereby specially warrants the title to such Property and
will defend the same against the lawful claims of all persons claiming by,
through or under Grantor, but against none other.

 

 

 

 

IN WITNESS WHEREOF, said Grantor has caused its name to be signed to these
presents on the day and year first above written.

 

Signed, sealed and delivered in the         presence of:   JY-TV ASSOCIATES,
LLC, a Florida
limited liability company           /s/   By: COURTELIS PROMENADE Witness
Signature     ASSOCIATES, LLC, its manager         Maria Obregon         Printed
Name:   By: NEWCASTER DEVCORP., INC.,
its managing member           /s/     By: /s/ Witness Signature     Name: Elias
Vassilaros       Title: Executive Vice President   Rehana Nazir         Printed
Name:        

 

NOTARY ACKNOWLEDGMENT

 

State of Florida ) County of Miami-Dade )

 

The foregoing instrument was acknowledged before me this 8th day of February
2018, by ELIAS VASSILAROS, Executive Vice President of Newcaster Devcorp., Inc.,
managing member of Courtelis Promenade Associates, LLC, manager of JY-TV
Associates, LLC, a Florida limited liability company, on behalf of such limited
liability companies and corporation, who is personally known or has produced a
driver’s license as identification.

 

        /s/   Notary Public     Printed Name: Rehana Nazir   Serial Number (if
any):  

 

My commission expires:

May 10, 2020

 

 

 

  

EXHIBIT “B”

 

PERMITTED EXCEPTIONS

 



1.Subject property abuts a drainage right-of-way and by reason thereof,
exception is taken to the rights of adjacent parcel owners for drainage and
maintenance upon the waters of canal and retention area (Easement Parcel: CANAL
CROSSING EASEMENT RECORDED APRIL 20, 2007 IN OFFICIAL RECORDS BOOK 9222, PAGE
802, PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA).

 

2.Conditions, use restrictions and reservations set forth under the Notice of
Restrictions on Real Estate recorded June 30, 1972 in O.R. Book 2244, Page 736,
Public Records of Orange County, Florida.

 

3.Covenants, conditions, restrictions, easements and all other matters contained
on the Plat of Grande Lakes NE Quadrant, as recorded in Plat Book 66, Pages 19
through 24, Public Records of Orange County, Florida.

 

4.Water Reuse Agreement by and between Orange County, Florida and Orlando Resort
A Associates Limited Partnership and Orlando B Resort B Associates Limited
Partnership recorded March 28, 1995 in O.R. Book 4871, Page 3401, Public Records
of Orange County, Florida.

 

5.Project ABC Transportation Impact and Developer's Agreement by and between
Orange County, Florida and SC Orlando, L.L.C. recorded March 2, 2000 in O.R.
Book 5952, Page 4835, Public Records of Orange County, Florida.

 

6.Non-Exclusive Drainage Easement and Joint Utilization Agreement by and between
SC Orlando, L.L.C., and Orange County recorded September 28, 2000 in O.R. Book
6097, Page 57 and Amendment thereto recorded under Instrument Number
20160056668, Public Records of Orange County, Florida.

 

7.Agreement Regarding Allocation of Development Rights and Entitlements and
Restrictive Covenants between Thi III GL Investments, L.L.C. and Thi III GL Land
Corporation and SC Orlando, L.L.C. recorded July 26, 2001 in O.R. Book 6310,
Page 2194; First Amendment to and Partial Release from Agreement Regarding
Allocation of Development Rights and Entitlements and Restrictive Covenant
recorded in O.R. Book 6650, Page 401; Assignments of Development Rights and
Entitlements recorded in O.R. Book 7038, Page 2289, O.R. Book 7038, Page 2321
and O.R. Book 10876, Page 191, Public Records of Orange County, Florida.

 

 

 



 

8.Declaration of Covenants, Conditions, Restrictions, Easements and Reservations
for Grande Lakes Master Stormwater Management System recorded August 7, 2003 in
O.R. Book 7038, Page 2091, Public Records of Orange County, Florida, which
contain provisions creating Drainage Easements, Emergency Drainage Easements,
Conservations Easements, Access Easements, Future Drainage Easements, Developer
Modification of Easements and Maintenance of Drainage Easements, together with
provisions creating Assessments including the power to levy and impose Special
Assessments.

 

9.Easement for drainage, utility and sidewalk purposes set forth in Drainage,
Utility and Sidewalk Easement in favor of Orange County, Florida recorded in
O.R. Book 7365, Page 4936, Public Records of Orange County, Florida.

 

10.Non-exclusive easement for utility and access purposes as set forth under
Utility and Access Easement in favor of Orange County, Florida recorded in O.R.
Book 7365, Page 4964, Public Records of Orange County, Florida.

 

11.South Florida Water Management District Environmental Resource Permit Notice
recorded in O.R. Book 7780, Page 787, Public Records of Orange County, Florida.

 

12.Covenants, conditions, restrictions and easements set forth under the
Declaration of Covenants, Conditions and Restrictions for Grande Plaza
Maintenance Association, Inc. recorded in O.R. Book 8173, Page 3806, Public
Records of Orange County, Florida, which contain provisions creating Stormwater
Drainage Easements, Conservation Easements, Buffer Easements, and Continuous
Maintenance Easements by the Association, Owner Obligations and provisions for
assessments.

 

13.Declaration of Easements recorded in O.R. Book 8791, Page 1564 and Amendments
recorded in O.R. Book 8893, Page 1892; O.R. Book 9060, Page 4360 and O.R. Book
9658, Page 3700, Public Records of Orange County, Florida, granting certain
easement rights for access, utilities, stormwater drainage and retention, sewer
and signage, and to reserve certain rights for access and utilities, and the
terms and conditions set forth therein.

 

14.Terms and Conditions contained in the Canal Crossing Easement in favor of
John Young & Central Florida Parkway, LLC and Grande Lakes Storage, LLC recorded
April 20, 2007 in O.R. Book 9222, Page 802, Public Records of Orange County,
Florida.

 

15.Easement to install, operate and maintain in perpetuity such facilities to
provide electric energy and service and communication systems as set forth under
the Distribution Easement in favor of Florida Power Corporation d/b/a Progress
Energy Florida, Inc. contained in instrument recorded September 26, 2007, under
O.R. Book 9450, Page 1536, Public Records of Orange County, Florida.

 

16.South Florida Water Management District Environmental Resource Permit Notice
recorded in O.R. Book 9591, Page 4420, Public Records of Orange County, Florida,
containing conditions.

 

 

 



 

17.Right-of-way and easement for utility purposes as set forth under the Utility
Easement in favor of Orange County recorded March 21, 2008 in O.R. Book 9635,
Page 3895, Public Records of Orange County, Florida.

 

18.Restrictions contained in the Special Warranty Deed recorded in O.R. Book
7038, Page 2237, Public Records of Orange County, Florida, as affected by Final
Judgment of Declaratory Relief recorded in O.R. Book 10762, Page 7577
re-recorded in O.R. Book 10764, Page 9172 and as affected by Consent by Marriott
International, Inc., a Delaware corporation recorded August 25, 2014 in O.R.
Book 10795, Page 2100, Public Records of Orange County, Florida.

 

19.Real Estate Restrictions Agreement recorded in O.R. Book 9658, Page 3677,
re-recorded in O.R. Book 9665, Page 4414, Public Records of Orange County,
Florida, as affected by Final Judgment of Declaratory Relief recorded in O.R.
Book 10762, Page 7577 re-recorded in O.R. Book 10764, Page 9172, Public Records
of Orange County, Florida, containing use restrictions.

 

20.School Mitigation Agreement for Capacity Enhancement by and between The
School Board of Orange County, Florida and John Young & Central Florida Parkway,
LLC recorded June 23, 2014 in O.R. Book 10763, Page 4065, Public Records of
Orange County, Florida, which provides for fees and charges..

 

21.School Concurrency Mitigation Agreement OC-14-009 recorded October 22, 2014
in O.R. Book 10823, Page 8256, Public Records of Orange County, Florida.

 

22.Memorandum of Agreement by and between Bright House Networks, LLC and JY-TV
Associates, LLC, recorded August 7, 2015 in O.R. Book 10964, Page 3370, Public
Records of Orange County, Florida, to provide public notice of Service Agreement
and non-exclusive easement for sole purpose of constructing installing,
operating, inspecting, maintaining, removing, and soliciting subscribers for the
use and operation of a Services Delivery System, to enable residents of the
premises and owner to receive the Services.

 

23.Perpetual right, privilege, and easement to install, operate and maintain in
perpetuity, such Facilities as may be necessary or desirable for providing
electric energy and for communication purposes within the Utility Easement Area
set forth under Easement in favor of Duke Energy Florida, Inc., d/b/a Duke
Energy, a Florida corporation, recorded November 12, 2015 in O.R. Book 11011,
Page 6767, Public Records of Orange County, Florida.

 

24.Right-of-way and easement for utility purposes, with full authority to enter
upon, excavate and maintain, water lines, waste-water lines, reclaimed water
lines, and any other utility facilities set forth under the Utility Easement in
favor of Orange County, recorded under Instrument Number 20160405863, Public
Records of Orange County, Florida.

 



 

 

  

25.Tenants under unrecorded leases.



 

26.All matters contained on the survey prepared by On the Mark Surveying, LLC,
dated January 4, 2018, last revised February 12, 2018, bearing PROJECT #MURANO.

 

 

 

  

Exhibit “G”

 

Bill of Sale

 

 

 

  

BILL OF SALE

 

FOR VALUE RECEIVED, the undersigned, JY-TV ASSOCIATES, LLC, a Florida limited
liability company (“Seller”), does hereby sell, transfer and assign to MURANO
240, LLC, a Delaware limited liability company (“Purchaser”), the following
items or personal property “AS IS” and “WITH ALL FAULTS” without warranty,
express or implied, except as stated below:

 

See Exhibit "B" attached hereto and made a part hereof (the "Personal Property”)

 

which are situated on the real property legally described as follows:

 

See Exhibit "A" attached hereto and made a part hereof.

 

Seller covenants and warrants that it has full legal title to the Personal
Property and that all personal property is free and clear of any and all
security agreements, financing statements or other liens and encumbrances.

 

Dated February 20, 2018.

 

 

 

  

          JY-TV ASSOCIATES, LLC, a Florida limited liability company          
/s/   By: COURTELIS PROMENADE Witness Signature     ASSOCIATES, LLC, its manager
          Maria Obregon         Printed Name:   By: NEWCASTER DEVCORP., INC.,
its managing member           /s/   By: /s/ Witness Signature     Name: Elias
Vassilaros       Title: Executive Vice President   Rehana Nazir         Printed
Name:        

 

State of Florida )   County of Miami-Dade )  

 

The foregoing instrument was acknowledged before me this 8 day of February 2018,
by ELIAS VASSILAROS, Executive Vice President of Newcaster Devcorp., Inc.,
managing member of Courtelis Promenade Associates, LLC, manager of JY-TV
Associates, LLC, a Florida limited liability company, on behalf of such limited
liability companies and corporation, who is personally known or has produced a
driver’s license as identification.

 

  /s/   Notary Public     Printed Name: Rehana Nazir   Serial Number (if any):  

 

My commission expires:

May 10, 2020

 

 

 

  

  PURCHASER:       MURANO 240, LLC, a Delaware limited liability company        
By: Cardone Equity Fund, LLC,     a Delaware limited liability company,   Its:
Managing Member         By: Cardone Capital, LLC, a Delaware     limited
liability company         Its: Manager

 

  By: /s/     Name: Grant Cardone     Title: Manager  

 

State of ) County of )

 

The foregoing instrument was acknowledged before me this 9th day of February,
2018, by GRANT CARDONE, Manager of Cardone Capital, LLC, a Delaware limited
liability company, Manager of Cardone Equity Fund, LLC, a Delaware limited
liability company, Managing Member of Murano 240, LLC, a Delaware limited
liability company, on behalf of said companies, who is personally known or has
produced a driver’s license as identification

 

        /s/   Notary Public   Printed Name: Diley R. Gonzalez

 

My commission expires:

February 26, 2020

 

 

 

 



EXHIBIT “H”

Assignment And Assumption Of Service Contracts

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, JY-TV
ASSOCIATES, LLC, a Florida limited liability company, Assignor, hereby assigns
and transfers to MURANO 240, LLC, a Delaware limited liability company,
Assignee, all of its right, title and interest in and to the following
contracts:

 

See Exhibit "B" attached hereto and made a part hereof (excepting any “master
agreements" relating also to other properties of Seller or its affiliates and
any agreements listed on Exhibit "B" as agreements to be terminated by Assignor
at Closing) (collectively, the "Service Contracts")

 

which Service Contracts are for services pertaining to the operation and
maintenance of the apartment project commonly known as Murano at Grande Lakes
Apartments, situated on the property described as follows:

 

See Exhibit "A" attached hereto and made a part hereof.

 

Assignee hereby assumes. and agrees to be bound by all of the obligations,
undertakings, duties and liabilities as owners and managers of the
above-described buildings and property under the above-described Service
Contracts arising on or after the date hereof.

 

Assignor hereby agrees to indemnify and hold harmless Assignee from and against
any claims made against Assignee under the Service Contracts for any sums due
thereunder for the period prior to the date hereof.

 

Assignee hereby agrees to indemnify and hold harmless Assignor from and against
any claims made against Assignor under the Service Contracts for any sums due
thereunder for the period from and after the date hereof.

 

{Signature page immediately follows}

 

 

 

 

Dated: February 20, 2018.

 

  ASSIGNOR:      

JY-TV ASSOCIATES, LLC, a Florida limited liability company

      By: COURTELIS PROMENADE ASSOCIATES, LLC, its manager

 

  By: NEWCASTER DEVCORP., INC., its managing member         By: /s/   Name:
Elias Vassilaros   Title: Executive Vice President

 

  ASSIGNEE:       MURANO 240, LLC, a Delaware limited liability company        
By: Cardone Equity Fund, LLC, a Delaware limited liability company   Its:
Managing Member             By: Cardone Capital, LLC, A Delaware limited
liability company     Its: Manager

 

    By: /s/     Name: Grant Cardone     Title:

Manager

 

 

 

 

EXHIBIT “I”

 

ASSIGNMENT AND ASSUMPTION OF LEASES

AND SECURITY DEPOSITS

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, JY-TV
ASSOCIATES, LLC, a Florida limited liability company, hereby assigns and
transfers to MURANO 240, LLC, a Delaware limited liability company, Assignee,
all of its right, title and interest in and to all of the leases (collectively,
the "Leases”) and security deposits (collectively, the "Security Deposits") set
forth on Exhibit "B" attached hereto, pertaining to the use and occupancy of the
apartment project commonly known as Murano at Grande Lakes Apartments, situated
on the property legally described as follows:

 

See Exhibit "A" attached hereto and made a part hereof.

 

Assignee hereby assumes and agrees to be bound by all of the obligations,
undertakings, duties and liabilities of the landlord under said Leases arising
on or after the date hereof.

 

Assignor hereby agrees to indemnify and hold Assignee harmless from and against
any claims by any tenants for an offset against rents due by any tenant by
reason of Assignor's failure to perform its obligations under the Leases prior
to the date hereof.

 

Assignee hereby agrees to indemnify and hold Assignor harmless from and against
any claims by any tenant by reason of Assignee's failure to perform its
obligations under the Leases from and after the date hereof, including its
obligations with reference to the Security Deposits assigned to Assignee.

 

{Signature page immediately follows}

 

 

 

 

Dated: February 20, 2018.

 

  ASSIGNOR:      

JY-TV ASSOCIATES, LLC, a Florida limited liability company

      By: COURTELIS PROMENADE ASSOCIATES, LLC, its manager             By:
NEWCASTER DEVCORP., INC., its managing member             By: /s/     Name:
Elias Vassilaros     Title: Executive Vice President

 

  ASSIGNEE:       MURANO 240, LLC, a Delaware limited liability company        
  By: Cardone Equity Fund, LLC, a Delaware limited liability company   Its:
Managing Member           By: Cardone Capital, LLC,       a Delaware limited
liability company     Its: Manager               By: /s/       Name: Grant
Cardone       Title: Manager

 

 

 

 

EXHIBIT “J”

 

Unit No._________

 

Notice to Tenants

 

To:All Tenants

 

Please be advised that Murano at Grande Lakes Apartments, on the date hereof,
been sold by the undersigned Seller, to MURANO 240, LLC, a Delaware limited
liability company.

 

The Purchaser, MURANO 240, LLC, hereby assumes all of Seller's obligations under
the leases executed by each of you as tenant from and after the date hereof, and
further specifically assumes all of Seller's obligations in respect to the
security deposit in the amount of $                      held by Seller,
including, without limitation, whatever obligation Seller may have to return
same to you, in accordance with the provisions of your lease.

 

All future rental payments, including payments for any and all statements on
hand, should be made payable to MURANO 240, LLC, and sent as follows:

 

c/o Bridge Real Estate Group

7284 West Palmetto Park Road, Suite 201

Boca Raton, FL 33433

 

If you have any questions, notify: Leasing Office at Bridge Real Estate Group,
telephone no.: (561) 826-9026

 

Dated: February 20, 2018.

 

  Seller:       JY-TV ASSOCIATES, LLC, a Florida limited liability company      
    By: COURTELIS PROMENADE ASSOCIATES, LLC, its manager             By:
NEWCASTER DEVCORP., INC., its managing member             By: /s/     Name:
Elias Vassilaros     Title: Executive Vice President

 

 

 

 

EXHIBIT “K”

 

CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code ("Code") provides that a transferee of
a U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity that has legal title to a U.S. real property interest under
local law will be the transferor of the property and not the disregarded entity.

 

The record titleholder of the real property described on Exhibit "A" attached
hereto (the "Property") is JY-TV ASSOCIATES, a Florida limited liability company
("Owner"). To inform MURANO 240, LLC, a Delaware limited liability company
("Transferee'') that withholding of tax is not required upon the transfer of the
Property by Transferor to Transferee, the undersigned hereby certifies the
following on behalf of Transferor:

 

1.           Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Internal
Revenue Code and Income Tax Regulations);

 

2.           Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

 

3.           JY-TV ASSOCIATES, LLC, a Florida limited liability company's U.S.
employer identification number is 37-1758169; and

 

4.           Transferor's office address is 703 Waterford Way, Suite 800, Miami,
FL 33126. Transferor understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Transferor.

 

{signature page immediately follows}

 

 

 

 

Date: February 20, 2018

 

TRANSFEROR:

 

  JY-TV ASSOCIATES, LLC, a Florida limited liability company           By:

COURTELIS PROMENADE ASSOCIATES, LLC, its manager

        By: NEWCASTER DEVCORP., INC., its managing member         By: /s/  
Name: Elias Vassilaros   Title: Executive Vice President

 

NOTARY ACKNOWLEDGMENT

 

State of Florida                      )

County of Miami-Dade         )

 

The foregoing instrument was acknowledged before me this 20th day of February,
2018, by ELIAS VASSILAROS, Executive Vice President of Newcaster Devcorp., Inc.,
managing member of Courtelis Promenade Associates, LLC, manager of JY-TV
Associates, LLC, a Florida limited liability company, on behalf of said
corporation and companies, who is personally known or has produced a driver’s
license as identification

 



        /s/   Notary Public     Printed Name: Rehana Nazir   Serial Number (if
any):  



  



My commission expires:

May 10, 2020

 

 

 

 

EXHIBIT"L”

 

Assignment Of Intangible Property

 

FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, JY-TV
ASSOCIATES, LLC, a Florida limited liability company ("Assignor"), hereby
assigns and transfers to MURANO 240, LLC, a Delaware limited liability company,
" Assignee ", all of Assignor’s right, title and interest, if any, in and to the
intangible property set forth below which is used in connection with the
occupancy of the apartment project commonly known as Murano at Grande Lakes
Apartments situated on the property described on Exhibit "A" attached hereto and
made a part hereof (the "Property"), together with the use of the following
name(s): "MURANO APARTMENTS," contract rights, agreements, the right, if
assignable, to the use of all telephone numbers pertaining to fixed land lines
at the Property used by Assignor, the right, to the extent freely assignable, to
the use of all websites, social media accounts and domain names associated
exclusively with the Property, including, but not limited to, the URL designated
www.experiencemurano.com, and all assignable user names and password account
information necessary and controlling said websites and social media accounts,
but specifically excluding all property photos and other content on said
websites, all rights to any award made or to be made or settlement in lieu
thereof for damage to the land or improvements by reason of condemnation,
eminent domain, exercise of police power or change of grade of any street (but
excluding (i) any rights or claims against the general contractor affiliate of
the Assignor, or any predecessors and former affiliates thereof, and (ii) any
rights or claims under or with respect to any construction contract with the
contractor affiliate of the Assignor, or any predecessors and former affiliates
thereof).

 

 

 

 

Dated: February 20, 2018

 

  ASSIGNOR:       JY-TV ASSOCIATES, LLC, a Florida limited liability company    
  By:

COURTELIS PROMENADE ASSOCIATES, LLC, its manager

          By: NEWCASTER DEVCORP., INC., its managing member             By: /s/
    Name: Elias Vassilaros     Title:

Executive Vice President

 

  ASSIGNEE:       MURANO 240, LLC, a Delaware limited liability company        
  By: Cardone Equity Fund, LLC, a Delaware limited liability company   Its:
Managing Member             By: Cardone Capital, LLC, a Delaware limited
liability company     Its: Manager             By: /s/     Name: Grant Cardone  
  Title: Manager

 

 

 

 

EXHIBIT"M"

 

Assignment Of Guaranties And Warranties

 

JY-TV ASSOCIATES, LLC, a Florida limited liability company, (the "Assignor")
hereby assigns, sets over and transfers to MURANO 240, LLC, a Delaware limited
liability company (the "Assignee") any right, title and interest, if any, in and
to any and all transferable warranties and transferable guaranties relating to
the personal property, assignable governmental permits, licenses, certificates
and approvals relating to the Property, utility agreements, manufacturers’
warranties and guaranties relating to the personal property, and all development
rights relating or appurtenant to the Property and the personal property
situated on the Property described as follows:

 

See Exhibit "A" attached hereto and made a part hereof (collectively the land
with all improvements, the "Property").

 

but excluding (i) any rights or claims against the general contractor affiliate
of the Assignor, any predecessors and former affiliates thereof, and (ii) any
rights or claims under or with respect to the construction contract with the
contractor of the Assignor, or any predecessors and former affiliates thereof.

 

 

 

 

Dated: February 20, 2018

 

  ASSIGNOR:       JY-TV ASSOCIATES, LLC, a Florida limited liability company    
      By: COURTELIS PROMENADE ASSOCIATES, LLC, its manager           By:
NEWCASTER DEVCORP.,  INC., its managing member             By:  /s/     Name:
Elias Vassilaros     Title: Executive Vice President

 

  ASSIGNEE:       MURANO 240, LLC, a Delaware limited liability company        
By: Cardone Equity Fund, LLC, a Delaware limited liability company   Its:
Managing Member             By: Cardone Capital, LLC, a Delaware limited
liability company     Its: Manager                 By: /s/       Name: Grant
Cardone       Title: Manager

 

 

 

 

EXHIBIT "P"

 

PENDING LITIGATION

 

NONE

 

 

 

 

EXHIBIT “R”

 

ENVIROMNMENTAL AND OTHER REPORTS

 

PHASE I ENVIRONMENTAL SITE ASSESSMENT

GRANDE LAKES

SEC OF JOHN YOUN G PARKWAY & TAFT-VINELAND ROAD

ORLAN DO, ORANGE COUNTY, FLORIDA

 

UES Project No.0140.1300360.000

UES Report No.1083302

Date: November 2013

 

 

 

 

EXHIBIT “S”

 

PROHIBITION AGAINST CONDOMINIUM CONVERSION

 

 

 

 



 

RECORDING REQUESTED BY:

 

Siegfried Rivera Hyman Lerner

De La Torre, Mars & Sobel, P.A.

201 Alhambra Circle, 11th Floor

Miami, FL 33134

 

WHEN RECORDED MAIL THIS INSTRUMENT TO:

Siegfried Rivera Hyman Lerner

De La Torre, Mars & Sobel, P.A.

201 Alhambra Circle, 11th Floor

Miami, FL 33134

 





SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

PROHIBITION AGAINST

CONDOMINIUM CONVERSION AGREEMENT

 

THIS PROHIBITION AGAINST CONDOMINIUM CONVERSION AGREEMENT (the “Condominium
Agreement”) is made and entered into as of February 20, 2018, by and between
JY-TV ASSOCIATES, LLC, a Florida limited liability company (“Seller”) and MURANO
240, LLC, a Delaware limited liability company (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller and Purchaser, have entered into that certain Agreement of Sale
dated December 13, 2017, (together with any amendments thereto, the “Sale
Agreement”) relating to the sale by Seller to Purchaser of that certain parcel
of real property, located in Orlando, Florida and more particularly described on
Exhibit “A” attached hereto (the “Land”) together with certain apartment
buildings and related personal property and other rights located thereon and
relating thereto (the “Improvements” and the Land and the Improvements
collectively referred to herein as the “Property”).

 

WHEREAS, pursuant to and subject to the terms and conditions of Paragraph 37 of
the Sale Agreement, Purchaser has agreed to execute and deliver this Condominium
Agreement.

 

WHEREAS, as a condition to Seller conveying the Property to Purchaser and in
consideration of Seller accepting the purchase price and conveying the Property
as set forth in the Sale Agreement to Purchaser, Purchaser has agreed with
Seller to execute and record this Condominium Agreement providing for certain
restrictions relating to the future use of the Property for a period of time
after the date of this Condominium Agreement as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Seller and the Purchaser
hereby agree as follows:

 

 

 

 

Definitions and Interpretation. The following terms shall have the respective
meanings assigned to them in this 0 unless the context in which they are used
clearly requires otherwise:

 

“Appraised Value” - As defined in 0 hereof.

 

“Assumption Agreement” – As defined in Section 2 hereof.

 

“Condominium Conversion” - Shall mean the filing or recording of any document
providing for the conversion of the Property to a form of condominium ownership
under any state or local statute or ordinance.

 

“County” - the county in which the Land is located.

 

“Deed” – A Limited Warranty Deed, Special Warranty Deed or Grant Deed.

 

“Environmental Law” - Shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. § 9601
et seq.; the Toxic Substance Control Act (“TSCA”), 15 U.S.C. § 2601 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. § 1802; the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 9601, et seq.; the Clean
Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; the Safe Drinking Water Act, 42
U.S.C. § 300f et seq.; the Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq and in
any permits, licenses, approvals, plans, rules, regulations or ordinances
adopted, or other criteria and guidelines promulgated pursuant to the preceding
laws or other similar federal, state or local laws, regulations, rules or
ordinance now or hereafter in effect relating to environmental matters.

 

“Event of Default” - As defined in 0 hereof.

 

“First Mortgage” – As defined in 0 hereof.

 

“First Mortgagee” – As defined in 0 hereof.

 

"Hazardous Materials" or "Hazardous Substances" - Shall mean (i) hazardous
wastes, hazardous materials, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including but
not limited to substances defined as "hazardous wastes," "hazardous materials,"
"hazardous substances," "toxic substances," "pollutants," "contaminants,"
"radioactive materials", "toxic pollutants", or other similar designations in,
or otherwise subject to regulation under an Environmental Law and (ii) any other
substances, constituents or wastes subject to any applicable federal, state or
local law, regulation or ordinance now or hereafter in effect, including but not
limited to (A) petroleum, (B) refined petroleum products, (C) waste oil, (D)
waste aviation or motor vehicle fuel and their byproducts, (E) asbestos, (F)
lead in water, paint or elsewhere, (G) radon, (H) Polychlorinated Biphenyls
(PCB's), (I) urea formaldehyde, (J) volatile organic compounds (VOC), (K) total
petroleum hydrocarbons (TPH), (L) benzine derivative (BTEX), (M) petroleum
byproducts and (N) methane gas or any of its derivatives.

 

“Improvements” - As defined in the Recitals hereof.

 

 2 

 

 

“Indemnified Parties” - As defined in 0 hereof.

 

“Land” - As defined in the Recitals hereof.

 

“Murano Entities” – JY-TV ASSOCIATES, LLC, Courtelis Promenade Associates, LLC,
JIK Taft Vineland, LLC and HMG Orlando, LLC and each of their successors and
assigns.

 

“Property” - As defined in the Recitals hereof.

 

“Property Conditions” - As defined in 0 hereof.

 

“Repurchase Date” - As defined in 0 hereof.

 

“Repurchase Notice” - As defined in 0 hereof.

 

“Residential Rental Property” - Shall mean property used for the rental of
apartments to the general public under leases providing for residential use by
any occupant of any apartment and other incidental uses related thereto.

 

“Purchaser” - As defined in the Preamble hereof. In the event more than one
person and/or entity executes this Condominium Agreement as Purchaser, each such
person and/or entity which comprises Purchaser under this Condominium Agreement
shall be jointly and severally liable for all of the obligations, covenants,
liabilities and indemnifications of the Purchaser under this Condominium
Agreement.

 

“Seller” - As defined in the Preamble hereof.

 

“Term” - As defined in 0 herein.

 

“Units” - Shall mean any portion of the Property created in connection with any
Condominium Conversion.

 

“Unused Property” – Shall mean any portion of the Property that is not improved
with the Improvements as of the date of this Condominium Agreement.

 

Residential Rental Property. The Purchaser hereby acknowledges and agrees that
during the Term of this Condominium Agreement:

 

The Property shall at all times be used as Residential Rental Property,
provided, however, the foregoing prohibition shall not prohibit (i) the
construction of any new improvements on any Unused Property which will contain
Units which may be subject to a Condominium Conversion, or (ii) following a
casualty that results in the destruction of all or any portion of the
Improvements existing on the date of this Condominium Agreement, the
construction of any new improvements on the Property which will contain Units
which may be subject to a Condominium Conversion in replacement of such damaged
Improvements, provided that damaged Improvements shall be razed to below grade
prior to the construction of any new improvements.

 

 3 

 

 

Purchaser shall not undertake a Condominium Conversion.

 

No part of the Property will at any time be owned or used as a cooperative
housing corporation or stock corporation.

 

The Purchaser hereby covenants to include (which may be accomplished by
reference to the recording information for this Condominium Agreement) the
requirements and restrictions contained in this Condominium Agreement in any
documents transferring any interest (other than a leasehold interest to an
individual tenant) in the Property to another person to the end that such
transferee had notice of, and is bound by, the requirements and restrictions
hereof, and to obtain the agreement from any transferee in the form of Exhibit I
attached hereto (the “Assumption Agreement”) requiring said transferee to abide
to all the requirements and restrictions contained in this Condominium
Agreement. The preceding sentence is subject to 0 hereof.

 

Indemnification.

 

(a)       In the event any of the provisions of 0 hereof are breached, Purchaser
agrees to indemnify, defend and hold harmless the Seller, and each of its
members, partners, officers, directors, trustees, affiliates (including but not
limited to the Murano Entities) parents, subsidiaries, shareholders, managers,
beneficiaries, employees and agents, together with any and all current and
former affiliates of any of the foregoing (collectively, the “Indemnified
Parties”) from any and all demands, claims, including claims for personal
injury, property damage or death, legal or administrative proceedings, losses,
liabilities, damages, penalties, fines, liens, judgments, costs or expenses
whatsoever, whether in tort, contract or otherwise (including without
limitation, court costs and attorneys' fees and disbursements) arising out of,
or in any way relating to: (a) claims made or brought by any party or parties
who acquire or contract to acquire any ownership interest in the Property
following the date hereof, their agents, employees and successors and assigns in
connection with or related to (i) the physical condition of the Property
including, without limitation, latent or patent defects, and claims relating to
the existence of asbestos, any other construction defects, claims relating to
mold or air quality, all structural and seismic elements, all mechanical,
electrical, plumbing, sewage, heating, ventilating, air conditioning and other
systems, the environmental condition of the Property and the presence of
Hazardous Materials or Hazardous Substances on, under or about the Property, and
(ii) any law or regulation applicable to the Property, including, without
limitation, any Environmental Law and any other federal, state or local law;
(the matters described in (i) and (ii) hereof collectively the “Property
Conditions”) and (b) a breach of any of the covenants, terms and conditions of
this Condominium Agreement by Purchaser or its successors and assigns. Purchaser
and any successor or assignee of Purchaser does now and shall at all times
consent to the right of Indemnified Parties to approve and appoint defense
counsel and to participate in or assume the defense of any claim. Until any
determination is made in any appropriate legal proceeding challenging the
obligation of Purchaser herein, Purchaser’s obligations under all the terms and
provisions of this Section shall remain in full force and effect. Purchaser
acknowledges that it is a sophisticated and experienced purchaser of real estate
and has reviewed with its counsel the full meaning and effect of the foregoing
indemnity.

 

Purchaser’s Initials ________

 

 4 

 

 

A Foreclosure Purchaser shall not have the foregoing obligation to indemnity,
defend and hold harmless the Indemnified Parties with respect to any Condominium
Conversion occurring prior to the date a Foreclosure Purchaser acquires title to
the Property nor following the conveyance of the property by such Foreclosure
Purchaser to a third-party purchaser, provided that such Foreclosure Purchaser
did not undertake a Condominium Conversion during its period of ownership.

 

Consideration. In consideration of the Seller’s acceptance of the purchase price
for the Property from Purchaser and the delivery of the Deed for the Property
from Seller to Purchaser, Purchaser has entered into this Condominium Agreement
and has agreed to restrict the uses to which the Property can be put on the
terms and conditions set forth herein.

 

Sale or Transfer of the Property. The Purchaser hereby covenants and agrees not
to sell, transfer or otherwise dispose of the Property, or any portion thereof
(other than for individual tenant use as contemplated hereunder), without
obtaining from the Purchaser’s purchaser or transferee the executed Assumption
Agreement assuming the Purchaser’s duties and obligations under this Condominium
Agreement and recording same in the real estate records of the County. Delivery
of a recorded copy of the Assumption Agreement shall constitute conclusive
evidence that the sale or transfer complies with the transfer provisions of this
Section and shall automatically release Purchaser from the indemnification
provisions of Paragraph 3 hereof except for any act or omission committed by
Purchaser prior to the recordation date of the Assumption Agreement.

 

Option to Repurchase. In addition to all other rights and remedies of Seller
under this Condominium Agreement, upon an Event of Default hereunder, it is
expressly stipulated and agreed that upon written notice (“Repurchase Notice”)
from Seller or any one of the Murano Entities to the Purchaser or any successor
or assign of Purchaser, an executed Deed conveying fee simple title in the
Property in recordable form from the then title holder of the Property shall be
delivered to Seller or any of the Murano Entities designated in the Repurchase
Notice on a date which is sixty (60) days from the date of the Repurchase Notice
(the “Repurchase Date”). In consideration of the delivery of said Deed there
shall be paid to said title holder on the Repurchase Date an amount equal to the
lesser of (a) the gross purchase price for the Property paid to Seller by
Purchaser in accordance with the terms of the Sale Agreement; or (b) the
Appraised Value of the Property minus (x) any amount needed to satisfy in full
any lien, mortgage or trust deed encumbering the Property; the amount of all
real estate taxes then due and owing in connection with the Property; an amount
equal to any and all real estate taxes not yet due and payable but accruing
through the Repurchase Date; an amount equal to all security deposits or other
deposits to be returned to any tenant occupying the Property and all transfer
taxes and other stamps, intangible, documentary, recording, sales taxes and
surtaxes imposed by law in connection with said transfer. As used in this
Section the term “Appraised Value” shall mean the appraised value of the
Property as shown in an appraisal of the Property prepared by an independent MAI
appraiser acceptable to Seller and/or a Murano Entity in its sole but
commercially reasonable discretion dated no later than the date of the
Repurchase Notice.

 

 5 

 

 

Term. This Condominium Agreement and all and several of the terms hereof shall
become effective upon its execution and delivery and shall remain in full force
and effect until ten years from the date of recording of this Agreement (the
“Term”). Upon the termination of the Term of this Condominium Agreement, the
parties hereto agree to execute, deliver and record appropriate instruments of
release and discharge of the terms hereof; provided, however, that the execution
and delivery of such instruments shall not be necessary or a prerequisite to the
termination of this Condominium Agreement in accordance with its terms. If all
of the Improvements on the Property existing as of the date of this Condominium
Agreement have been razed following a casualty, Seller agrees that upon its
confirmation of such facts and conditions as it deems appropriate or desirable
and otherwise on terms reasonably satisfactory to Seller, Seller shall deliver
to Purchaser a release of this Condominium Agreement, which upon its recording
by Purchaser will reflect the expiration of the Term.

 

Covenants to Run With the Land. The Purchaser and Seller hereby subjects the
Property to the covenants, reservations and restrictions set forth in this
Condominium Agreement. The Purchaser and the Seller hereby declare their express
intent that the covenants, reservations and restrictions set forth herein shall
be deemed covenants running with the land and shall pass to and be binding upon
the Purchaser’s successors in title to the Property; provided, however, that on
the termination of this Condominium Agreement said covenants, reservations and
restrictions shall expire. Each and every contract, deed or other instrument
hereafter executed covering or conveying the Property or any portion thereof
(other than a lease for individual tenant use as contemplated hereunder) shall
conclusively be held to have been executed, delivered and accepted subject to
such covenants, reservations and restrictions, regardless of whether such
covenants, reservations and restrictions are set forth in such contract, deed or
other instrument.

 

Burden and Benefit. The Seller and the Purchaser hereby declare their
understanding and intent that the burden of the covenants set forth herein touch
and concern the Land in that the Purchaser’s legal interest in the Property is
rendered less valuable thereby. The Purchaser and the Seller hereby further
declare their understanding and intent that the benefit of such covenants touch
and concern the Land by enhancing and increasing the enjoyment and use of the
Property by persons entitled to rent the apartments contained therein.

 

Uniformity: Common Plan. The covenants, reservations and restrictions hereof
shall apply uniformly to the entire Property in order to establish and carry out
a common plan for the use of the Property.

 

Enforcement. If the Purchaser or any successor or assign of Purchaser defaults
in the performance or observance of any covenant, agreement or obligation of the
Purchaser and its successors or assigns set forth in this Condominium Agreement,
and if such default remains uncured for a period of thirty days after notice
thereof shall have been given by any of the Indemnified Parties to the
Purchaser, then the Seller or any of the Indemnified Parties may declare an
“Event of Default” to have occurred hereunder, and, at any of said Parties
option, it may take any one or more of the following steps:

 

by mandamus or other suit, action or proceeding at law or in equity, to require
the Purchaser or its successors and assigns to perform its obligations and
covenants hereunder including but not limited to conveying the Property to
Seller and/or any Murano Entity pursuant to 0 hereof, or enjoin any acts or
things which may be unlawful or in violation of the rights of the Seller
hereunder;

 

 6 

 

 

have access to and inspect, examine and make copies of all of the books and
records of the Purchaser pertaining to the Property; or

 

take such other action at law or in equity as may appear necessary or desirable
to enforce the obligations, covenants and agreements of the Purchaser hereunder.

 

All rights and remedies as set forth herein shall be cumulative and
non-exclusive to the extent permitted by law.

 

Recording and Filing. The Seller shall cause this Condominium Agreement and all
amendments and supplements hereto and thereto, to be recorded and filed in the
real property records of the County and in such other places as the Seller may
deem advisable. The Purchaser shall pay all fees and charges incurred in
connection with any such recording.

 

Attorneys’ Fees. In the event that a party to this Condominium Agreement brings
an action against any other party to this Condominium Agreement by reason of the
breach of any condition or covenant, representation or warranty in this
Condominium Agreement, or otherwise arising out of this Condominium Agreement,
the prevailing party in such action shall be entitled to recover from the other
reasonable attorneys’ fees at all trial and appellate levels to be fixed by the
court which shall render a judgment, as well as the costs of suit.

 

Governing Law. This Condominium Agreement shall be governed by the laws of the
State of Florida.

 

Amendments. This Condominium Agreement shall be amended only with the express
written consent of the Seller, or by any one (1) of the Murano Entities for or
on behalf of the Seller, by a written instrument executed by the parties hereto
or their successors in title, and duly recorded in the real property records of
the County.

 

Execution of Termination. Any one (1) of the Murano Entities is authorized and
empowered to execute a termination of this Condominium Agreement with the full
force and effect as though it had been executed by the Seller.

 

Notice. Any notice required to be given hereunder shall be made in writing and
shall be given by personal delivery, overnight courier, certified or registered
mail, postage prepaid, return receipt requested, at the addresses specified
below, or at such other addresses as may be specified in writing by the parties
hereto:

 

 7 

 

 

    JY-TV ASSOCIATES, LLC TO SELLER: c/o Courtelis Company     703 Waterford Way
    Suite 800     Miami, Florida 33126     Attn: Elias Vassilaros     (305)
261-4330     Fax (305) 261-4338     E-mail: e.vassilaros@courtelis.com      
with a copy to:   Stephen Braun     Senior Vice President     J.I. Kislak, Inc.
    7900 NW 154th Street     Miami, Florida 33016     (305) 364-4103     Fax
(305) 894-3205    

E-mail: sbraun@kislak.com

 

with a copy to:   Siegfried, Rivera, Hyman, Lerner,     De La Torre, Mars &
Sobel, P.A.     201 Alhambra Circle, 11th Floor     Coral Gables, Florida 33134
    Attn: Oscar R. Rivera, Esq.     (305) 442-3334     Fax (305) 443-3292    
E-mail: orivera@srhl-law.com       AS TO PURCHASER:   Murano 240, LLC     18909
NE 29th Avenue     Aventura, Florida 33180     Attn: Grant Cardone    
310/777-0255 (Phone)     E-mail: grant@cardoneacquisitions.com       with a copy
to:   Wilson Cribbs + Goren, PC     2500 Fannin Street     Houston, Texas 77002
    Attn: Anthony L. Marre     713/547-8511 (Phone)     E-mail:
amarre@wcglaw.com

 

Notice shall be deemed given one business day after the date placed with a
national overnight courier, three business days after the date of mailing, by
certified mail, postage prepaid, return receipt requested, or, if personally
delivered, when received.

 

 8 

 

 

Severability. If any provision of this Condominium Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining portions hereof shall not in any way be affected or impaired thereby.

 

Multiple Counterparts. This Condominium Agreement may be simultaneously executed
in multiple counterparts, all of which shall constitute one and the same
instrument, and each of which shall be deemed to be an original.

 

Mortgagee's Rights.

 

(a)         Definitions. For purposes of this 0, the following terms shall have
the following meanings:

 

"First Mortgage" shall mean any bona-fide unpaid and outstanding mortgage or
deed of trust on the Property or other instrument creating a security interest
against the Property having priority of record over all other recorded liens
except those governmental liens and statutory liens which are made superior by
statute.

 

"First Mortgagee” shall mean the holder of any First Mortgage.

 

Transfer of Property to or from First Mortgagee. Notwithstanding the provisions
of 0 hereof, no sale, transfer, or other disposition of the Property including,
but not limited to, a conveyance pursuant to a deed-in-lieu of foreclosure or
the sale of the Property at a foreclosure to (i) a First Mortgagee, (ii) an
affiliate of a First Mortgagee, (iii) a purchaser at a foreclosure sale, and
(iv) any transferee of a First Mortgagee or affiliate of a First Mortgagee
(collectively a “Foreclosure Purchaser”), shall require the execution and
delivery of the Assumption Agreement by the Foreclosure Purchaser as called for
under 0 of this Condominium Agreement. Nothing in this paragraph shall be deemed
to negate or make unenforceable any other covenant of this Condominium Agreement
against said Foreclosure Purchaser including but not limited to the restrictions
contained in Section 20 and said Foreclosure Purchaser by taking title to the
Property agrees that it has assumed and shall be bound by said restrictions in
Section 20, the provisions of 0 in connection with any subsequent sale or
transfer of the Property, and all other terms and conditions of this Condominium
Agreement. Notwithstanding the fact that the Foreclosure Purchaser shall not
have executed and delivered the Assumption Agreement described in Section 5,
Purchaser shall automatically be released from the indemnification provisions of
Section 3 hereof except for any act or omission of Purchaser prior to such sale,
transfer or other disposition to a Foreclosure Purchaser.

 

No Amendments. No amendment of this Condominium Agreement shall be effective
without the written consent and approval of any First Mortgagee, which shall not
be unreasonably withheld, conditioned and/or delayed.

 

Notices to Mortgagee. Each party shall mail or deliver to each First Mortgagee a
duplicate copy of any and all notices which each party may from time to time
give to or serve upon the other party pursuant to this Condominium Agreement and
such copy shall be mailed or delivered to each such First Mortgagee of record
simultaneously with the mailing or delivery of the same to the other party.

 

 9 

 

 

Joint and Several Liability of Purchaser. In the event more than one person
and/or entity executes this Condominium Agreement as Purchaser, each such person
and/or entity which comprises Purchaser under this Condominium Agreement shall
be jointly and severally liable for all of the obligations, covenants,
liabilities and indemnifications of the Purchaser under this Condominium
Agreement.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 10 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  SELLER:       JY-TV ASSOCIATES, LLC, a Florida limited liability company      
    By: COURTELIS PROMENADE ASSOCIATES, LLC, its manager           By: NEWCASTER
DEVCORP., INC., its managing member             By: /s/     Name: Elias
Vassilaros     Title: Executive Vice President

 

NOTARY ACKNOWLEDGMENT

 

State of Florida                       )

County of Miami-Dade          )

 

The foregoing instrument was acknowledged before me this 8th day February, 2018,
by ELIAS VASSILAROS, Executive Vice President of Newcaster Devcorp., Inc., who
is personally known or has produced a driver’s license as identification

  

        /s/   Notary Public     Printed Name: Rehana Nazir   Serial Number (if
any):  



 



My commission expires:

May 10, 2020

 

 11 

 

 

  PURCHASER:       MURANO 240, LLC, a Delaware limited Liability company        
    By: Cardone Equity Fund, LLC, a Delaware limited liability company, Its
Manager               By: Cardone Capital, LLC,       A Delaware limited
liability company, Its Manager                 By: /s/       Name: Grant Cardone
      Title: Manager

 



STATE OF Florida )   ) ss: COUNTY OF Miami Dade )



 



The foregoing instrument was acknowledged and before me this 9th day of
February, 2018, by Grant Cardone, Manager of Cardone Capital, LLC, the Manager
of Cardone Equity Fund, LLC, Manager of Murano 240, LLC, who is personally known
to me or who has produced _________________________ (type of identification) as
identification.



 

  /s/   NOTARY PUBLIC, STATE OF FLORIDA      

Diley R. Gonzalez

  (Print, Type or Stamp Commissioned Name of Notary Public)

 

 12 

 

 



ASSIGNMENT AND ASSUMPTION OF

AGREEMENT OF SALE

 

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF SALE (the "Assignment") is made
and entered into to be effective as of the 11th day of January, 2018 (the
"Effective Date"), between Cardone Real Estate Acquisitions, LLC, a Delaware
limited liability company (the "Assignor"), and Murano 240, LLC, a Delaware
limited liability company ("Assignee').

 

RECITALS:

 

A.           Assignor entered into that certain Agreement of Sale dated December
13, 2017, by and between JY-TV Associates, LLC, a Florida limited liability
company ("Seller"), and Assignor, as Purchaser, as amended from time to time
(collectively, the "Agreement"), relating to the sale by Seller and the purchase
by Assignor of the property located in Orlando, Florida as more particularly
described in the Agreement (the "Property"); said Agreement being incorporated
herein by this reference thereto;

 

B.           Assignee desires to acquire from Assignor, and Assignor desires to
assign to Assignee, all of Assignor's right, title and interest as Purchaser in
and to the Agreement in accordance with the terms and conditions hereinafter set
forth; a

 

C.           Pursuant to Section 15 of the Agreement, Seller has consented to
the assignment to an entity, the ownership and control of which is held,
directly or indirectly, in whole or in part, by one or more of the persons
owning and controlling Assignor;

 

D.           Assignee meets the criteria set forth in Section 15 of the
Agreement; and

 

NOW, THEREFORE, in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
is hereby expressly acknowledged, Assignor and Assignee agree as follows:

 

1.            Assignor hereby assigns, transfers and sets over unto Assignee all
of Assignor's right, title and interest as Purchaser in and to the Agreement.

 

2.            This Assignment shall apply to and inure to the benefit of, and be
binding upon and enforceable against the parties hereto and their respective
heirs, successors, administrators and assigns, to the same extent as if they
were original parties hereto.

 

3.            Capitalized terms used herein but not defined shall have the
meaning given to them in the Agreement.

 

[Signatures to follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Effective Date.

 

  ASSIGNOR:           Cardone Real Estate Acquisitions LLC, a Delaware “limited
liability company             By: /s/     Name: Grant Cardone     Title: Sole
Managing Member             ASSIGNEE:           Murano 240, LLC     A Delaware
limited liability company           By: Cardone Equity Fund, LLC,       a
Delaware limited liability company     Its: Manager               By: Cardone
Capital, LLC         a Delaware limited liability company       Its: Manager    
                By: /s/           Grant Cardone, Manager  

 

 

 